Exhibit 10.6

 

STOCK PURCHASE AGREEMENT

among

SIERRA HEALTH SERVICES, INC.,

CII FINANCIAL, INC.

and

FOLKSAMERICA HOLDING COMPANY, INC.



Dated as of November 25, 2003



 

 

 

ARTICLE I

Purchase and Sale of the Shares

1

1.1

Purchase and Sale of the Shares

1

1.2

Purchase Price

1

1.3

Pre-Closing Adjustment of Cash Purchase Price

2

1.4

Post-Closing Adjustment of Purchase Price

3

1.5

Closing

6

1.6

Deliveries by the Seller to the Purchaser

6

1.7

Deliveries by the Purchaser to the Seller

7

ARTICLE II

Representations and Warranties

7

2.1

Representations and Warranties of Sierra and the Seller

7

2.2

Representations and Warranties of the Purchaser

29

ARTICLE III

Additional Agreements of the Parties

31

3.1

Conduct of the Business

31

3.2

Restrictions on Business Pending the Closing

33

3.3

[Intentionally Omitted]

36

3.4

Tax Matters

36

3.5

Non-Admitted Assets

41

3.6

Access Prior to Closing

43

3.7

Maintenance and Preservation of Records

44

3.8

Confidentiality and Announcements

44

3.9

Regulatory and Other Authorizations

45

3.10

Further Assurances

46

3.11

Noncompetition/Nonsolicitation; Use of Names or Marks

47

3.12

Certain Actions; Notification of Certain Matters

47

3.13

Expenses

47

3.14

Certified Executive Payments

47

3.15

Intercompany Accounts; Affiliate Agreements

47

3.16

Employee Matters

48

3.17

Print Shop

49

3.18

Information Systems

49

3.19

Obligations of Sierra and the Seller

49

3.20

Certain Software Licenses

50

3.21

Collection of Guaranty Funds Receivable on Deposit

50

3.22

Real Property Mortgages

50

3.23

Further Action

51

3.24

Investment Assets; Security Deposits

51

3.25

Sale of Certain Investment Assets

51

ARTICLE IV

Conditions to Closing

51

4.1

Conditions to Obligations of Sierra and the Seller

51

4.2

Conditions to Obligation of the Purchaser

52

ARTICLE V

Survival Of Representations And Warranties; Indemnification

54

5.1

Survival of Representations and Warranties

54

5.2

Indemnification

55

5.3

Limits on Indemnification

57

5.4

Method of Payment

57

5.5

Reserve Matters

58

5.6

Sole Remedy

58

ARTICLE VI

Termination

58

6.1

Termination

58

6.2

Effect of Termination

59

6.3

Extension; Waiver

59

6.4

Remedies

59

ARTICLE VII

Miscellaneous

59

7.1

Governing Law

59

7.2

Submission to Jurisdiction; Waiver of Jury Trial

59

7.3

Notices

60

7.4

Interpretation

61

7.5

Counterparts

61

7.6

Assignment

61

7.7

Miscellaneous

62

7.8

Specific Performance

63

7.9

Certain Definitions

63



 

 

Exhibit A Contingent Purchase Price Note Agreement

Exhibit B Transition Services Agreement

Exhibit C Third Party Claims Administration Agreement

 

Schedule 1 Non-Admitted Assets



STOCK PURCHASE AGREEMENT

     STOCK PURCHASE AGREEMENT, dated as of November 25, 2003, among Sierra
Health Services, Inc., a Nevada corporation ("Sierra"), CII Financial, Inc., a
California corporation and a wholly owned subsidiary of Sierra (the "Seller")
and Folksamerica Holding Company, Inc., a New York corporation (the
"Purchaser").

W I T N E S S E T H:

     WHEREAS, the Seller owns all of the issued and outstanding shares of
capital stock of California Indemnity Insurance Company, a California
corporation and a wholly owned subsidiary of the Seller (the "Company");

     WHEREAS, the Company and the Subsidiaries are engaged in the business of
workers' compensation insurance (the "Business"); and

     WHEREAS, the Seller desires to sell and transfer to the Purchaser, and the
Purchaser desires to purchase from the Seller, 140,000 shares of the common
stock, par value $100 per share, of the Company (the "Shares"), constituting all
of the shares of capital stock of the Company issued and outstanding on the
Closing Date, all as more specifically provided herein.

     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the parties hereto agree as follows:

ARTICLE I
Purchase and Sale of the Shares

     1.1  Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement and on the basis of the representations,
warranties, covenants, agreements, undertakings and obligations contained
herein, at the Closing the Purchaser agrees to purchase from the Seller, and the
Seller agrees to sell to the Purchaser, the Shares free and clear of all Liens,
which constitute all of the issued and outstanding shares of capital stock of
the Company, for the consideration specified in Section 1.2.

     1.2  Purchase Price. (a)The purchase price (the "Purchase Price") for the
Shares shall consist of (i) $15,500,000 payable at the Closing, subject to
adjustment as set forth in Sections 1.3 and 1.4 and to the proscription set
forth in Section 1.2(b) (the "Cash Purchase Price") plus (ii) the Contingent
Purchase Price of $64,000,000 subject to adjustment as set forth in Sections
1.2(b), 1.3 and 1.4 and in the Contingent Purchase Price Note Agreement (such
amount, as adjusted, the "Contingent Purchase Price"). In addition, if the Fair
Market Value of the Fixed Income and Preferred Securities, as determined
pursuant to the immediately following sentence, exceeds the SAP value thereof
shown on the Preliminary Closing Date Balance Sheet then the Purchaser will pay
65% of such excess to the Seller at the Closing. If the SAP value of the Fixed
Income and Preferred Securities shown on the Preliminary Closing Date Balance
Sheet exceeds the Fair Market Value thereof as determined pursuant to the
immediately following sentence then the Seller will pay 65% of such excess to
the Purchaser. For purposes of calculating the amount to be paid to the Seller
or the Purchaser on the Closing Date, the Seller shall, at its sole cost and
expense, determine the Fair Market Value of the Fixed Income and Preferred
Securities as of the close of the last Business Day of the calendar month
immediately preceding the Closing Date, and a written statement thereof shall be
delivered to the Purchaser on the Closing Date.

     (b)  Notwithstanding anything herein to the contrary, including Section
1.4, the Cash Purchase Price shall not be increased above $15,500,000 in respect
of any adjustment to the reserves of the Company and the Subsidiaries on account
of the Company's and/or any Subsidiary's recognition of any redundancy in
respect of loss or loss adjustment expense reserves between the date hereof and
the Closing Date. Any upward adjustment to the Cash Purchase Price that would
have been made in the absence of the immediately foregoing proscription (a
"Proscribed Cash Purchase Price Increase") shall instead increase the Contingent
Purchase Price dollar-for-dollar by the amount of such Proscribed Cash Purchase
Price Increase.

     1.3  Pre-Closing Adjustment of Cash Purchase Price.

     (a)  Not later than the fifth Business Day prior to the Closing Date, the
Seller, at its expense, shall deliver to Purchaser a balance sheet (the
"Preliminary Closing Date Balance Sheet") of the Company and the Subsidiaries as
of the last day of the most recent calendar month preceding the Closing Date for
which a balance sheet reasonably can be prepared, prepared in accordance with
SAP consistent with the preparation of the Annual Statutory Statements and the
Quarterly Statutory Statements, setting forth in reasonable detail the Seller's
estimate of the Company's and the Subsidiaries' statutory surplus as of the last
day of the calendar month immediately preceding the Closing Date (the "Estimated
Statutory Surplus"). The Preliminary Closing Date Balance Sheet and the
Estimated Statutory Surplus shall be prepared in good faith based on the
Seller's review of the financial information then available to it and inquiries
of personnel responsible for the preparation of financial information relating
to the Company and the Subsidiaries in the ordinary course of business.

     (b)  (i)  If the Estimated Statutory Surplus, as set forth on the
Preliminary Closing Date Balance Sheet, is greater than $90,730,000, then the
Contingent Purchase Price shall be increased dollar-for-dollar by the amount
that the Estimated Statutory Surplus is greater than $90,730,000.

     (ii)  If the Estimated Statutory Surplus, as set forth on the Preliminary
Closing Date Balance Sheet, is less than $90,730,000 but greater than or equal
to $88,730,000, then the Cash Purchase Price shall remain at $15,500,000 and the
Contingent Purchase Price shall be reduced dollar-for-dollar by the amount that
the Estimated Statutory Surplus is less than $90,730,000.

     (iii)  If the Estimated Statutory Surplus, as set forth on the Preliminary
Closing Date Balance Sheet, is less than $88,730,000, then (x) the Contingent
Purchase Price shall be reduced by $2,000,000 and (y) the Cash Purchase Price
shall be reduced dollar-for-dollar by the amount that the Estimated Statutory
Surplus is less than $88,730,000. The Cash Purchase Price shall not be reduced
below $0 as a result of this Section 1.3(b)(iii), but any adjustment that would
otherwise bring the Cash Purchase Price below $0 shall result in a
dollar-for-dollar reduction of the Contingent Purchase Price.

     1.4  Post-Closing Adjustment of Purchase Price.

     (a)  As promptly as practicable, but in no event later than 75 days after
the Closing Date, the Seller, at its cost, shall deliver to the Purchaser a
balance sheet (the "Closing Date Balance Sheet") of the Company and the
Subsidiaries, accompanied by an independent auditor's report prepared on a
statutory basis of Deloitte & Touche LLP to the effect that such Closing Date
Balance Sheet presents fairly in all material respects the statutory surplus of
the Company and the Subsidiaries as of the Closing Date (the "Closing Date
Statutory Surplus") and was prepared in accordance with SAP consistent with the
preparation of the Annual Statutory Statements and the Quarterly Statutory
Statements.

     (b)  Within 30 days after the date on which the Purchaser has received the
Closing Date Balance Sheet, the Purchaser, if the Purchaser disagrees with the
Closing Date Balance Sheet, shall deliver to the Seller a notice setting forth
in reasonable detail the items or amounts with which the Purchaser disagrees and
the Purchaser's proposed corrections thereto. If the Purchaser does not deliver
such a notice within such 30-day period, the Purchaser shall be deemed to agree
in all respects with the Closing Date Balance Sheet, except in the case of
fraud.

     (c)  In the event that the Seller disagrees with any proposed corrections
set forth in the Purchaser's notice, within thirty (30) days after the receipt
of such notice, the Seller shall deliver to the Purchaser a written statement in
reasonable detail of the Seller's objections. If the Seller does not deliver
such a notice within such 30-day period, the Seller shall be deemed to agree in
all respects with the Purchaser's corrections to the Closing Date Balance Sheet.
If the Purchaser and the Seller cannot resolve any disputed items within ten
(10) Business Days after Seller's delivery of such written statement of
objections, the Purchaser and the Seller shall cause a certified public
accounting firm of national reputation reasonably acceptable to both the
Purchaser and the Seller (which shall not have any material relationship with
the Purchaser or the Seller or any of their respective Affiliates) (the "Neutral
Auditor") to promptly review this Agreement and such disputed items. If the
Seller and the Purchaser are unable to agree on the Neutral Auditor, the Seller
and the Purchaser shall each have the right to request that the New York, New
York office of the American Arbitration Association appoint the Neutral Auditor.
The Neutral Auditor shall consider only those items in the Closing Date Balance
Sheet as to which the Purchaser has disagreed in its notice and such other
issues as may reasonably be affected by such items. The Seller and the Purchaser
shall use their commercially reasonable efforts to cause the Neutral Auditor to
render its determinations as soon as practicable. The Company and the Purchaser
shall, upon reasonable prior notice, provide the Purchaser, the Seller and the
Neutral Auditor access to, Records and other documents and materials relating to
the Company and the Subsidiaries that are relevant to a determination of the
issues in dispute. The Neutral Auditor shall decide all matters relating to the
procedures to be followed for resolution of the items in dispute, including
those relating to the submission and receipt of information and documents;
provided, however that at the request of either the Seller or the Purchaser, a
meeting shall be held at which the parties may present their views, that both
the Seller and the Purchaser shall have equal access to the Neutral Auditor, and
that all information and documents which either party delivers or makes
available to the Neutral Auditor shall be furnished to the other party as well,
and that all information and documents which the Company delivers or makes
available to the Neutral Auditor shall be furnished to both the Seller and the
Purchaser. The Neutral Auditor shall deliver to the Purchaser and the Seller, as
promptly as reasonably practicable, but no later than thirty (30) days after the
Neutral Auditor is engaged, a written report setting forth its determinations
with respect to the disputed items. Upon such delivery, such report shall be
final and binding upon the Purchaser and the Seller. The Purchaser and the
Seller agree to execute, if requested by the Neutral Auditor, a reasonable
engagement letter. The fees and expenses of the Neutral Auditor arising from
such engagement shall be paid by the parties pro rata based on where the Neutral
Auditor's determination of Closing Date Statutory Surplus falls in comparison to
Sierra's and the Purchaser's calculations; provided that, if the Closing Date
Statutory Surplus as determined by the Neutral Auditor is greater than the
amount determined by Sierra, the Purchaser shall bear all such fees and
expenses, and if the Closing Date Statutory Surplus as determined by the Neutral
Auditor is less than the amount determined by the Purchaser, Sierra shall bear
all such fees and expenses.

     (d)  (i)  In the event that the Closing Date Statutory Surplus, as finally
determined in accordance with clause (c) above, is greater than the Estimated
Statutory Surplus, the Purchase Price shall be adjusted as follows:

              (A)If the Estimated Statutory Surplus was greater than or equal to
$88,730,000, then the Contingent Purchase Price shall be increased
dollar-for-dollar by the amount that the Closing Date Statutory Surplus is
greater than the Estimated Statutory Surplus;

              (B)If the Estimated Statutory Surplus was less than $88,730,000
and the Closing Date Statutory Surplus is equal to or less than $88,730,000,
then the Cash Purchase Price shall be increased dollar-for-dollar by the amount
that the Closing Date Statutory Surplus is greater than the Estimated Statutory
Surplus;

              (C)If the Estimated Statutory Surplus was less than $88,730,000
and the Closing Date Statutory Surplus is greater than $88,730,000, then the
Cash Purchase Price shall be increased by the amount that the Cash Purchase
Price was reduced pursuant to Section 1.3(b)(iii) and the Contingent Purchase
Price shall be increased dollar-for-dollar by the amount that the Closing Date
Statutory Surplus exceeds $88,730,000.

       (ii)  In the event that the Closing Date Statutory Surplus, as finally
determined in accordance with clause (c) above, is less than the Estimated
Statutory Surplus, the Purchase Price shall be adjusted as follows:

              (A)If the Estimated Statutory Surplus was less than $88,730,000,
the Cash Purchase Price shall be decreased dollar-for-dollar by the amount the
Closing Date Statutory Surplus is less than the Estimated Statutory Surplus. The
Cash Purchase Price shall not be reduced below $0 as a result of this Section
1.4(d)(ii)(A), but any adjustment that would otherwise bring the Cash Purchase
Price below $0 shall result in a reduction of the Contingent Purchase Price.

              (B)If the Estimated Statutory Surplus and the Closing Date
Statutory Surplus were both greater than or equal to $88,730,000, then the
Contingent Purchase Price shall be reduced dollar-for-dollar by the amount that
the Closing Date Statutory Surplus is less than the Estimated Statutory Surplus.

              (C)If the Estimated Statutory Surplus was greater than or equal to
$88,730,000 and the Closing Date Statutory Surplus is less than $88,730,000 then
(x) the Contingent Purchase Price shall be reduced by the amount that the
Estimated Statutory Surplus is greater than $88,730,000 and (y) the Cash
Purchase Price shall be reduced by the amount that the Closing Date Statutory
Surplus is less than $88,730,000.

       (iii)  In the event the Closing Date Statutory Surplus is equal to the
Estimated Statutory Surplus, the Purchase Price shall not be adjusted pursuant
to this Section 1.4.

     (e)  Within five (5) Business Days after the calculation of the Closing
Date Statutory Surplus becomes final pursuant to Section 1.4(c), the Purchaser
or Seller, as applicable, shall deliver to the other, as applicable, by wire
transfer of immediately available funds to an account designated in writing by
such other party, the amount by which the Cash Purchase Price has been adjusted,
upwards or downwards, as applicable, pursuant to Section 1.4(d).

     (f)  As promptly as practicable, but in no event later than seventy-five
(75) days after the Closing Date, Seller shall, at its sole cost and expense,
determine the Fair Market Value of the Fixed Income and Preferred Securities as
of the Closing Date and deliver to the Purchaser a written determination
thereof. If the Fair Market Value of the Fixed Income and Preferred Securities
as shown on such statement exceeds the SAP value thereof as shown on the Closing
Date Balance Sheet then the Purchaser will pay 65% of such excess to the Seller
less any amount theretofore paid by the Purchaser to the Seller or plus any
amount theretofore paid by the Seller to the Purchaser pursuant to Section 1.2.
If the SAP value of the Fixed Income and Preferred Securities as shown on the
Closing Date Balance Sheet exceeds the Fair Market Value thereof as shown on
such statement, then the Seller will pay 65% of such excess to the Purchaser
less any amount theretofore paid by the Seller to the Purchaser or plus any
amount theretofore paid by the Purchaser to the Seller pursuant to Section 1.2.
If the SAP value of the Fixed Income and Preferred Securities as shown on the
Closing Date Balance Sheet is equal to the Fair Market Value thereof as shown on
such statement, then the Purchaser shall pay to the Seller, or the Seller shall
pay to the Purchaser, the amount paid by or to the other pursuant to Section
1.2, as applicable. Should the Purchaser disagree with the Seller's
determination of the Fair Market Value of the Fixed Income and Preferred
Securities, such disagreement shall be governed by the procedures set forth in
Sections 1.4(b) and 1.4(c), mutatis mutandis. Within five (5) Business Days
after the delivery of the determination prepared pursuant to this Section
1.4(f), the Purchaser or Seller, as applicable, shall deliver to the other, as
applicable, by wire transfer of immediately available funds to an account
designated in writing by such other party, the amount necessitated by any
determination of the value of the Fixed Income and Preferred Securities, as
applicable, pursuant to this Section 1.4(f).

     (g)  Following the Closing Date, the Purchaser shall cause the Company and
the Subsidiaries to afford the Seller and Sierra and their accountants full
access during normal business hours to the books, records, facilities and
employees of the Company and the Subsidiaries and shall cooperate with the
Seller and Sierra and their accountants to enable Sierra to prepare, and the
accountants to audit, the Closing Date Balance Sheet and to resolve any dispute
with respect thereto between the Purchaser and the Seller; provided, however,
that any such investigation shall be conducted in a manner which does not
unreasonably interfere in any material respect with the normal operations,
customer relations or employee relations of the Purchaser, the Company or any
Subsidiary.

     1.5  Closing. The closing of the sale and purchase of the Shares
contemplated hereby (the "Closing") shall take place at the offices of Sullivan
& Cromwell LLP, 125 Broad Street, New York, New York 10004 on a date (the
"Closing Date") to be specified by the parties, which shall be the fifth
Business Day after satisfaction or waiver of the conditions set forth in Article
IV of this Agreement unless the parties otherwise agree.

     1.6  Deliveries by the Seller to the Purchaser. On the Closing Date, the
Seller shall deliver, or cause to be delivered, to the Purchaser the following:

     (a)  certificates representing the Shares (together with all rights then or
thereafter attaching thereto) free and clear of all Liens, with valid stock
powers attached duly endorsed in blank in proper form for transfer, with any
required stock transfer stamps affixed or provided for;

     (b)  the certificates, opinions and other documents and instruments to be
delivered pursuant to Section 4.2 hereof;

     (c)  a "good standing" certificate for the Company and for each Subsidiary,
and a copy of the Certificate of Incorporation or Articles of Incorporation, as
the case may be, of the Company and of each Subsidiary, in each case certified
by the Secretary of State of the jurisdiction of incorporation of each such
entity, each dated as of a date within ten (10) days prior to the Closing Date;

     (d)  the Contingent Purchase Price Note Agreement in the form attached
hereto as Exhibit A (the "Contingent Purchase Price Note Agreement") executed by
the Seller and Sierra;

     (e)  the Transition Services Agreement in the form attached hereto as
Exhibit B (the "Transition Services Agreement") executed by Sierra, the Company
and the Subsidiaries;

     (f)  the Claims Services Agreement substantially in the form attached
hereto as Exhibit C, it being agreed that any changes from such form shall be
financially neutral to Sierra, (the "Third Party Claims Administration
Agreement") executed by Sierra, the Company and the Subsidiaries;

     (g)  a cash payment in respect of the Fixed Income and Preferred
Securities, if applicable, by wire transfer of immediately available funds to an
account designated by the Purchaser or its designees at least two (2) Business
Days in advance of the Closing Date;

     (h)  a complete and accurate list of Reinsurance Agreements in force as of
the Closing Date, including information similar to Section 2.1(v) of the
Seller's Disclosure Schedule attached hereto (the "Seller's Disclosure
Schedule").

     (i)  resignations of each officer and director of the Company and each
Subsidiary; and

     (j)  such other closing documents as the Seller and the Purchaser
reasonably agree.

     1.7  Deliveries by the Purchaser to the Seller. On the Closing Date, the
Purchaser shall deliver, or cause to be delivered to the Seller or its designees
the following:

     (a)  the Cash Purchase Price by wire transfer of immediately available
funds to an account designated by Seller or its designees at least two (2)
Business Days in advance of the Closing Date;

     (b)  the Contingent Purchase Price Note Agreement executed by the Purchaser
and Folksamerica Reinsurance Company;

     (c)  the Transition Services Agreement executed by the Purchaser;

     (d)  the Third Party Claims Administration Agreement executed by the
Purchaser;

     (e)  a cash payment in respect of the Fixed Income and Preferred
Securities, if applicable, by wire transfer of immediately available funds to an
account designated by the Seller or its designees at least two (2) Business Days
in advance of the Closing Date; and

     (f)  such other closing documents as the Seller and the Purchaser
reasonably agree.

ARTICLE II
Representations and Warranties

     2.1  Representations and Warranties of Sierra and the Seller. Each of
Sierra and the Seller represents and warrants to, and agrees with, the Purchaser
that, except as set forth on the Seller's Disclosure Schedule or as contemplated
by this Agreement (as used herein, any reference to any event, change or effect
being "material" with respect to the Company or any Subsidiary means an event,
change or effect which is material in relation to the financial condition,
properties, business, operations, assets or results of operations of the Company
and the Subsidiaries, taken as a whole):

     (a)  Organization of the Company and the Subsidiaries. Each of the Company
and its wholly owned subsidiaries, Commercial Casualty Insurance Company, CII
Insurance Company and Sierra Insurance Company of Texas (individually a
"Subsidiary" and collectively the "Subsidiaries"), is duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, with the full corporate power and authority, to own, lease or
otherwise hold the properties and assets it purports to own and to carry on its
business as currently conducted. None of the Company or any of the Subsidiaries
is "commercially domiciled" in any jurisdiction for insurance regulatory
purposes. Except as set forth in Section 2.1(a) of the Seller's Disclosure
Schedule, each of the Company and the Subsidiaries is duly licensed or qualified
to do business as a foreign corporation and in good standing in each
jurisdiction in which the nature of the business conducted by it or the
character of the assets owned or used by it makes such licensing, qualification
or good standing necessary, except where the failure to be so qualified,
licensed or in good standing, which, when taken individually or together with
all such other failures, has not had, does not have and would not reasonably be
expected to have a Company Material Adverse Effect. The copies of the respective
certificate or articles of incorporation and by-laws, or other charter
documents, of the Company and the Subsidiaries, as amended as of the date hereof
(the "Company Organizational Documents"), previously made available to the
Purchaser by the Seller are complete and correct. The Company Organizational
Documents are in full force and effect. Other than the Subsidiaries, there are
no Persons in which the Company or any Subsidiary has, directly, or indirectly,
ownership of securities or other interests having the power to elect a majority
of such Person's Board of Directors (or similar governing body) or otherwise
having the power to direct the business and policies of such Person.

     (b)  Organization and Authority of the Sellers. Each of Sierra and the
Seller is duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, with the full corporate power and
authority, to own, lease or otherwise hold the properties and assets it purports
to own (including, without limitation, the Shares) and to carry on its business
as currently conducted. The copies of the articles of incorporation and by-laws,
or other charter documents of Sierra and the Seller, as amended, previously made
available to the Purchaser, are complete and correct. Each of Sierra and the
Seller has the full legal right, requisite corporate power and authority and has
taken all corporate action necessary to execute, deliver and perform fully, its
obligations under this Agreement and each of the Transition Services Agreement,
the Third Party Claims Administration Agreement and the Contingent Purchase
Price Note Agreement (collectively, the "Operative Documents") and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by each of Sierra and the Seller of this Agreement and the Operative
Documents and the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of Sierra and the
Seller (including any necessary stockholder action) and no other corporate
proceedings on the part of Sierra or the Seller is necessary to authorize this
Agreement and the Operative Documents. This Agreement has been duly executed and
delivered by Sierra and the Seller and constitutes, and upon the execution and
delivery by the Seller of the Operative Documents, each of the Operative
Documents shall constitute, a valid and legally binding agreement of each of
Sierra and the Seller enforceable against each of them in accordance with its
terms. Sierra is the sole record and beneficial owner of all of the issued and
outstanding shares of capital stock of the Seller.

     (c)  Capital Stock; Subsidiaries.

           (i)The authorized capital stock of the Company consists solely of
140,000 shares of common stock, par value $100 per share ("Common Stock") of the
Company, of which 140,000 shares of Common Stock are issued and outstanding and
constitute the Shares. The authorized capital stock of each of the Subsidiaries
consists solely of the designations and amounts set forth set forth in Section
2.1(c) of the Seller's Disclosure Schedule, of which only the amounts set forth
on Section 2.1(c) of the Seller's Disclosure Schedule (the "Subsidiary Shares",
and together with the Shares, the "Subject Shares") are issued and outstanding.
The Subject Shares are duly authorized, validly issued, fully paid and
nonassessable, not subject to preemptive rights.

           (ii)The Seller is and shall be on the Closing Date the sole record
and beneficial owner of the Shares, free and clear of all Liens. The Company is
as of the date hereof the sole record and beneficial owner of the Subsidiary
Shares, free and clear of all Liens. The Company shall be on the Closing Date
the sole record and beneficial owner of the Subsidiary Shares free and clear of
all Liens.

           (iii)None of the Company or the Subsidiaries has issued and
outstanding any bonds, debentures, notes, debt instruments or evidence of
indebtedness other than as reflected on the Company's Financial Statements.
There are no existing options, warrants, purchase rights, calls or commitments
of any character relating to the authorized and unissued capital stock of the
Company or any Subsidiary or to any securities or obligations convertible into
or exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of capital stock of the Company or any Subsidiary, and no such
convertible or exchangeable securities or obligations are outstanding. There are
no (i) voting trusts, proxies or other agreements or understandings with respect
to the voting of any shares of capital stock of the Company or any Subsidiary or
(ii) bonds, debentures, notes or other indebtedness of the Company or any
Subsidiary having the right to vote (or convertible into, or exchangeable for
securities having the right to vote) on any matters on which the stockholders of
the Company or any of the Subsidiaries may vote, (iii) agreements, commitments
or understandings of any nature whatsoever, fixed or contingent, that directly
or indirectly obligates any of Sierra, the Seller, the Company or any Subsidiary
to grant, offer or enter into any of the foregoing. Except as set forth in
Section 2.1(c) of the Seller's Disclosure Schedule, and except for the stock of
the Subsidiaries and portfolio investments made in the ordinary course of
business, the Company does not own, of record or beneficially, any direct or
indirect equity interest or any right (contingent or otherwise) to acquire the
same.

     (d)  Financial Statements; Statutory Statements; Closing Date Balance
Sheets.

           (i)Section 2.1(d)(i) of the Seller's Disclosure Schedule contains the
unaudited consolidated balance sheets of the Company and the Subsidiaries, as of
December 31 in each of the years 2002 through 2000, and the related unaudited
consolidated statements of operations for the years then ended (collectively,
the "Annual GAAP Financial Statements"). The Annual GAAP Financial Statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis ("GAAP") throughout the
periods covered by such statements and fairly present in all material respects
the consolidated financial position of the Company and the Subsidiaries at such
dates and the consolidated results of its operations for such periods in
accordance with GAAP. Section 2.1(d)(i) of Seller's Disclosure Schedule contains
the unaudited condensed, consolidated balance sheet of the Company and the
Subsidiaries, as of September 30, 2003, and the related unaudited condensed,
consolidated statements of operations for the nine-month period then ended
(collectively, the "Quarterly GAAP Financial Statements;" the Quarterly GAAP
Financial Statements and Annual GAAP Financial Statements, collectively, the
"Company's Financial Statements"), have been prepared in conformity with GAAP
applied on a consistent basis throughout the period covered by such statements,
except as otherwise set forth in Section 2.1(d)(i) of the Seller's Disclosure
Schedule, and fairly present in all material respects the consolidated financial
position of the Company and the Subsidiaries at such date and its consolidated
results of operations for such period in accordance with GAAP (subject to normal
year-end closing and audit adjustments, the effect of which will not,
individually or in the aggregate, be material in amount or effect). No financial
statements of any Person other than the Company and the Subsidiaries are
required by GAAP to be included in the consolidated financial statements of the
Company.

           (ii)The Seller has previously furnished to the Purchaser true and
complete copies of the following statutory statements, in each case together
with the exhibits, schedules and notes thereto and any affirmations and
certifications filed therewith ) (collectively, the "Statutory Statements"): (i)
the audited annual statutory financial statements (the "Annual Statutory
Statements") as of December 31 for each of the years ended 2000 through 2002, in
each case as filed with the insurance regulatory authority of the respective
jurisdictions of domicile of the Company and the Subsidiaries, as the case may
be, and (ii) the unaudited quarterly statutory financial statements (the
"Quarterly Statutory Statements") for the quarterly period ended September 30,
2003 of the Company and each of the Subsidiaries, in each case as filed with the
insurance regulatory authority of the respective jurisdictions of domicile of
the Company and the Subsidiaries, as the case may be. The Statutory Statements
(i) were prepared in accordance with the accounting practices and procedures
required, permitted or then in effect by the applicable insurance regulatory
authority of the respective jurisdictions of domicile of the Company and the
Subsidiaries, applied on a consistent basis during the period presented ("SAP");
provided, that such preparation shall not have involved the use of any material
accounting practices permitted rather than prescribed by the relevant insurance
regulatory authority, (ii) present fairly in all material respects the statutory
financial position of the Company and the Subsidiaries at the respective date
thereof and the statutory results of operations, capital and surplus and cash
flows of the Company and the Subsidiaries for the respective periods then ended,
except that the Quarterly Statutory Statements are subject to normal recurring
year-end audit adjustments and omit footnotes and other presentation items,
(iii) comply in all material respects with all applicable laws, rules and
regulations, when filed, and no material deficiency has been asserted with
respect to any Statutory Statement by the applicable insurance regulatory body
or any other governmental agency or body of the respective jurisdictions of
domicile of the Company and the Subsidiaries, and (iv) were filed with or
submitted to the insurance regulatory authority of the respective jurisdictions
of domicile of the Company and the Subsidiaries, in each case, in a timely
manner on forms prescribed or permitted by each such regulatory authority.
Except as set forth in Section 2.1(d)(ii) of the Seller's Disclosure Schedule,
no material deficiency exists that has not otherwise been cured or satisfied
which has been asserted by any Governmental Authority with respect to any of the
Annual Statutory Statements or Quarterly Statutory Statements. Since the year
ended December 31, 1998, the annual balance sheets and statements of operations
included in the Statutory Statements have been audited by Deloitte & Touche LLP,
and the Company has delivered or made available to the Purchaser true and
complete copies of all financial examination reports of insurance departments
issued on years ending on or after December 31, 1998.

           (iii)Each of the Preliminary Closing Date Balance Sheet and the
Closing Date Balance Sheet, when delivered to the Purchaser, shall have been
prepared as specified in this Agreement and shall present fairly the information
required to be specified therein at the respective dates thereof.

     (e)  Absence of Undisclosed Liabilities. Except for (i) liabilities that
are reflected, or for which reserves were established, on the consolidated
balance sheets included in the Company's Financial Statements, (ii) liabilities
incurred in the ordinary conduct of business consistent with past practice since
June 30, 2003 which would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, (iii) liabilities arising
under this Agreement, and (iv) liabilities otherwise set forth in Section 2.1(e)
of the Seller's Disclosure Schedule, neither the Company nor any Subsidiary has
any material debt, commitment, liabilities or obligations of any kind or nature
whatsoever required by GAAP to be reflected in a corporate balance sheet or
disclosed in the notes thereto, whether accrued, fixed or unfixed, choate or
inchoate, liquidated or unliquidated, secured or unsecured, contingent,
absolute, known or unknown, due or to become due, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a debt, liability,
obligation or commitment.

     (f)  Absence of Certain Changes or Events. Since June 30, 2003 and except
as set forth in Section 2.1(f) of the Seller's Disclosure Schedule, each of the
Company and the Subsidiaries has conducted the Business only in, and has not
engaged in any transaction other than according to, the ordinary and usual
course of such business in manner consistent with past practice (except as
contemplated by this Agreement), and (except as contemplated by this Agreement)
there has not been:

           (i)any amendment or restatement of the articles of incorporation or
certification of incorporation, as the case may be, or by-laws of the Company or
any Subsidiary;

           (ii)any (A) change in the authorized or issued capital stock of the
Company or any Subsidiary; (B) grant of any new or amendment of any existing
option, warrant or other right to purchase shares of capital stock of the
Company or any Subsidiary; (C) issuance of any security convertible into the
capital stock of the Company or any Subsidiary; (D) grant of any registration
rights in respect of the capital stock of the Company or any Subsidiary;
(E) reclassification, combination, split, subdivision, purchase, redemption,
retirement, issuance, sale, or any other acquisition or disposition, directly or
indirectly, by the Company or any Subsidiary of any shares of the capital stock
of the Company or any Subsidiary; (F) any amendment of any term of any
outstanding security of the Company or any Subsidiary; (G) sale or pledge of any
stock or other equity interests owned by the Company in the Subsidiaries; or (H)
any dividends or other distributions (whether in cash or property) declared, set
aside, paid or made with respect to the capital stock of the Company or any
direct or indirect repurchase, redemption or other acquisition by the Company or
any Subsidiary of any outstanding shares of capital stock or other securities
of, or ownership interests in, the Company or any Subsidiary;

           (iii)any change in the business, condition, operations, properties,
assets or liabilities that has had, does have or would reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect;

           (iv)any (A) acquisition (including by way of bulk reinsurance,
merger, consolidation or acquisition of stock or assets) by the Company or any
Subsidiary of any Person or any division thereof or material portion of the
assets thereof; (B) liquidation, dissolution or winding up of, or disposition of
all or substantially all of the assets (including by way of bulk reinsurance,
whether on an indemnity or assumption basis) of, the Company or any Subsidiary;
(C) adoption of a plan of rehabilitation, restructuring, recapitalization,
re-domestication or other reorganization with respect to the Company or any
Subsidiary or (D) organization of any new company, subsidiary or joint venture,
partnership or similar arrangement by the Company or any Subsidiary;

           (v)any damage, destruction or other loss of any asset or property of
the Company or any Subsidiary (whether or not covered by insurance) that has
had, does have or would reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect;

           (vi)any material transaction between the Company or any Subsidiary,
on the one hand, and the Seller or any Affiliate of the Seller, on the other
hand;

           (vii)any material change in the underwriting, reinsurance, marketing,
pricing, claim processing and payment, reserving, financial, investment or
accounting practices or policies of the Company or any Subsidiary, except as
required by Applicable Law or by reason of a concurrent change in GAAP or SAP;

           (viii)any payment, accrual or commitment for, capital expenditures in
excess of $50,000 individually or $150,000 in the aggregate;

           (ix)any incurrence, assumption or guarantee by the Company or any
Subsidiary of any indebtedness, obligation or liability (including, without
limitation, the creation of any Lien (except for any Permitted Lien) on all or
any portion of any assets, properties or rights of the Company or any
Subsidiary), other than in the ordinary course of business consistent with past
practice;

           (x)any making of any loan, advance or capital contribution to or
investment by the Company or any Subsidiary in any Person, except in the
ordinary course of business and consistent with past practice;

           (xi)any payment, discharge or satisfaction of indebtedness or
liabilities reflected or reserved against in the Company's Financial Statements
or Annual or Quarterly Statutory Statements or subsequently incurred except in
the ordinary course of business;

           (xii)any sale, assignment, transfer or disposition of, or any
incurrence, creation or assumption of any Lien (except for any Permitted Lien)
on, any material asset of the Company or any Subsidiary other than in the
ordinary course of business consistent with past practice;

           (xiii)other than in the ordinary course of business, consistent with
past practice, any (A) employment, consulting, deferred compensation, severance,
retirement or other similar agreement entered into with any director, officer,
employee or agent of the Company or any Subsidiary (or any material amendment of
any such existing agreement), (B) grant of any severance or termination pay to
any director, officer, employee or agent of the Company or any Subsidiary, (C)
material change in compensation or other benefits payable to any director,
officer, employee or agent of the Company or any Subsidiary pursuant to any
severance, retirement or similar policies or plans thereof, (D) material
increase in compensation (including bonuses) payable or to become payable to any
director, officer, employee or agent of the Company or any Subsidiary, other
than any increase made (x) pursuant to a bonus plan in effect as of June 30,
2003 or (y) pursuant to any employment agreement in effect as of December 31,
2002, or (E) material alteration by the Company or any Subsidiary of any
employment practices or the terms and conditions of employment;

           (xiv)any incurrence by the Company or any Subsidiary of any liability
for rate roll-backs or premium refunds, or failure by the Company or any
Subsidiary to pay in full all assessments by any Guaranty Fund of which written
notice has been received from any Governmental Authority; or

           (xv)any authorization, approval, commitment, Contract or agreement to
do any of the foregoing.

     (g)  Title to Properties.

           (i)Section 2.1(g)(i) of the Seller's Disclosure Schedule sets forth a
true and complete list of real property leased or subleased or otherwise
occupied by the Company or any Subsidiary as tenant, subtenant (the "Leased Real
Property"); together with a true and complete list of all such leases, subleases
or other similar agreements and any amendments, modifications, and extensions
thereto (the "Real Property Leases").

           (ii)Except with respect to any oral leases, each of the Real Property
Leases is in full force and effect and neither the Company nor any Subsidiary
has received a notice of default from the other party thereto with respect to
any of the Real Property Leases which remains uncured. Neither the Company nor
any Subsidiary has assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in any Real Property Lease. True and correct copies of
the Real Property Leases have been forwarded to or made available to the
Purchaser or its representatives.

           (iii)Except for the Print Shop, neither the Company nor any
Subsidiary is the fee owner of any real property.

     (h)  Litigation.

           (i)Except in the ordinary course of business in connection with the
issuance of and damages under the policies of insurance written by the Company
or any Subsidiary or as set forth in Section 2.1(h)(i) of the Seller's
Disclosure Schedule, there are no Actions or Orders issued, pending or, to the
knowledge of Sierra, the Seller or the Company, threatened against the Seller,
the Company or any Subsidiary or any of their respective assets, at law, in
equity or otherwise, in, before or by, or otherwise involving any court,
arbitrator, Governmental Authority, or other Person that (i) are material to the
Company or any Subsidiaries, or (ii) individually or in the aggregate, challenge
the validity or legality of, or have the effect of prohibiting, preventing,
restraining, delaying, making illegal or otherwise interfering with, this
Agreement, any Operative Document, the consummation of transactions contemplated
by this Agreement or any of the Operative Documents, any action taken or
proposed to be taken by the Seller, the Company or any Subsidiary pursuant
hereto or in connection with the transactions contemplated hereby or thereby.
The Seller has delivered or made available to the Purchaser copies of all
pleadings, correspondence and other documents relating to each Action and Order
listed in Section 2.1(h)(i) of the Seller's Disclosure Schedule. There are no
material unsatisfied judgments or outstanding injunctions, decrees, or awards
against the Company or any Subsidiary or against any of their assets, businesses
or properties.

           (ii)Except as set forth in Section 2.1(h)(ii) of the Seller's
Disclosure Schedule: (A) the Company and each Subsidiary is, and at all times
since June 30, 2003 has been, in full compliance with all of the terms and
requirements of each Order to which it, or any of the assets owned or used by
the Company or any Subsidiary, is or has been subject; and (B) the Company and
each Subsidiary has not received, at any time since June 30, 2003, any notice or
other communication from any Governmental Authority or any other Person
regarding any actual, alleged, possible or potential violation of, or failure to
comply with, any term or requirement of any Order to which the Company or any
Subsidiary, or any of the assets owned or used by the Company or any Subsidiary,
is or has been subject except, in each case, for any such non-compliance that
would not reasonably be expected, individually or in the aggregate, to have a
Company Material Adverse Effect.

     (i)  Permits; Compliance with Law.

           (i)Except for those Permits the absence of which would not reasonably
be expected, individually or in the aggregate, to have a Company Material
Adverse Effect, the Company and the Subsidiaries hold and maintain in full force
and effect all Permits (including, without limitation, insurance licenses from
insurance regulatory authorities set forth in Section 2.1(i)(i) of the Seller's
Disclosure Schedule) necessary for the ownership and conduct of the respective
businesses of the Company and the Subsidiaries in each of the jurisdictions in
which the Company and the Subsidiaries conduct or operate their respective
businesses substantially in the manner currently conducted. Sierra and the
Seller have previously provided or made available to the Purchaser true and
complete copies of each such Permit, reflecting all amendments thereto. Except
as set forth in Section 2.1(i)(i) of the Seller's Disclosure Schedule, or as
would not reasonably be expected, individually or in the aggregate, to have a
Company Material Adverse Effect, neither the Company nor any Subsidiary conducts
any business or underwrites insurance or reinsurance in any foreign jurisdiction
that requires any license or approval for the Company or any Subsidiary to
conduct its business. No insurance regulator in any state has notified the
Company or any Subsidiary, orally or in writing, that the Company or any such
Subsidiary is commercially domiciled in any jurisdiction, and to the knowledge
of Sierra, the Seller or the Company, there are no facts that would result in
the Company or any Subsidiary being commercially domiciled in any state.
Notwithstanding the foregoing, all representations regarding Environmental
Permits, compliance with Environmental Laws and environmental regulatory matters
shall be governed by Section 2.1(t).

           (ii)Except as set forth in Section 2.1(i)(ii) of the Seller's
Disclosure Schedule (A) each of Sierra, with respect to its operation of the
Company, and the Company with respect to its operation of each Subsidiary is,
and at all times since December 31, 2002, has been, in material compliance with
all of the terms and requirements of each such Permit; (B) no event has occurred
or circumstance exists that (with or without the giving of notice or the lapse
of time or both) (x) constitutes or results, directly or indirectly, in a
violation of, or a failure to comply with, any material term or requirement of
any such Permit, or (y) results, directly or indirectly, in the revocation,
withdrawal, suspension, cancellation, or termination of, or any material
modification to, any such Permit; (C) neither Seller, with respect to its
operation of the Company, nor the Company nor any Subsidiary has received at any
time since June 30, 2003, any notice or other communication from any
Governmental Authority or any other Person regarding (x) any actual, alleged,
possible, or potential violation of, or failure to comply with, any term or
requirement of any Permit, or (y) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Permit; (D) all applications required to have been filed for
the renewal of each such Permit have been duly filed on a timely basis with the
appropriate Governmental Authority, and all other filings required to have been
made with respect to each such Permit have been duly made on a timely basis with
the appropriate Governmental Authority; in each case with such exceptions as,
individually or in the aggregate, has had, does have or would reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.

           (iii)Except as provided in Section 2.1(i)(iii) of the Seller's
Disclosure Schedule, each of the Seller, with respect to its operation of the
Company, (A) the Company and each Subsidiary is, and at all times since June 30,
2003 has been, in full compliance with all Applicable Law; (B) no event has
occurred or circumstance exists that could reasonably be expected to (with or
without the giving of notice or the lapse of time or both) constitute or result,
directly or indirectly, in a violation by the Seller, with respect to its
operation of the Company, or the Company or any Subsidiary of, or a failure on
the part of the Seller, with respect to its operation of the Company, or the
Company or any Subsidiary to comply with, all Applicable Law; and; (C) neither
the Seller, the Company nor any Subsidiary has received, at any time since June
30, 2003, any written notice or other written communication from any
Governmental Authority or any other Person regarding any actual, alleged,
possible, or potential violation of, or failure on the part of the Seller, with
respect to its operation of the Company, or the Company or any Subsidiary to
comply with, all Applicable Law; in each case except for such violations and
defaults that, individually or in the aggregate, have not had, do not have and
would not reasonably be expected, individually or in the aggregate, to have a
Company Material Adverse Effect or could not reasonably be expected to prevent,
materially burden or materially delay the consummation by the Seller of the
transactions contemplated in this Agreement or in the Operative Documents.

           (iv)Except as would not reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect or as set forth in
Section 2.1(i)(iv) of the Seller's Disclosure Schedule, all policy forms issued
by the Company and each Subsidiary, and all policies, binders, slips,
certificates and participation agreements and other agreements of insurance,
whether individual or group, in effect as of the date hereof (including all
applications, supplements, endorsements, riders and ancillary agreements in
connection therewith) and all amendments, applications, brochures, illustrations
and certificates pertaining thereto, and any and all marketing materials, are,
to the extent required under Applicable Law, on forms approved by applicable
insurance regulatory authorities or which have, where required by Applicable
Law, been approved by all applicable Governmental Authorities or filed with and
not objected to (or such objection has been withdrawn or resolved) by such
Governmental Authorities within the period provided by Applicable Law for
objection, and all such forms comply in all respects with, and have been
administered in all respects in accordance with, Applicable Law. Except as would
not reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect, all premium rates established by the Company or the
Subsidiaries that are required to be filed with or approved by Governmental
Authorities have been so filed or approved, the premiums charged conform to the
premium rating plans and underwriting methodologies so filed or approved and
comply (or complied at the relevant time) with the insurance laws applicable
thereto. Except as would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, any Contract to which the
Company or any Subsidiary is a party and which is required to be filed with or
approved by any Governmental Authority has been so filed or approved. Except as
would not reasonably be expected, individually or in the aggregate, to have a
Company Material Adverse Effect, all reports, statements, documents,
registrations, filings and submissions to state insurance regulatory authorities
were timely filed and complied in all material respects with Applicable Laws in
effect when filed and no material deficiencies have been asserted by any such
regulatory authority with respect to such reports, statements, documents,
registrations, filings or submissions that have not been cured or satisfied.

           (v)Except as set forth in Section 2.1(i)(v) of the Seller's
Disclosure Schedule, each of the Company and each Subsidiary is, where required,
(A) duly licensed or authorized as an insurance company or reinsurer in its
jurisdiction of incorporation, (B) duly licensed or authorized as an insurance
company and, where applicable, a reinsurer, in each other jurisdiction where it
is required to be so licensed or authorized, and (C) duly authorized in its
jurisdiction of incorporation and each other applicable jurisdiction to write or
conduct each line of business reported as being written in the Statutory
Statements. The Company has made all required notices, submissions, reports or
other filings under applicable insurance holding company statutes except where
the failure to file has not had, does not have and would not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect. Except as would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, the Company and each
Subsidiary have marketed, sold and issued insurance products in compliance with
all Applicable Laws or the conduct or operation of the Business and in the
respective jurisdictions in which such products have been sold. To the knowledge
of Sierra, the Seller and the Company, no proceeding or customer complaint has
been filed with the insurance regulatory authorities which could reasonably be
expected to lead to the revocation, failure to renew, material limitation,
suspension or material restriction of any such Permit.

           (vi)Section 2.1(i)(vi) of the Seller's Disclosure Schedule sets forth
all material unpaid claims and assessments against the Company or any
Subsidiary, whether or not due, by any state insurance guaranty association (in
connection with that association's fund relating to insolvent insurers), joint
underwriting association, residual market facility or assigned risk pool. Except
as set forth in Section 2.1(i)(vi) of the Seller's Disclosure Schedule, no such
claim or assessment is pending, neither the Company nor any Subsidiary has
received notice of any such claim or assessment, and, to the knowledge of
Sierra, the Seller and the Company, there is no basis for the assertion of any
such claim or assessment against the Company or any Subsidiary by any state
insurance guaranty association, joint underwriting association, residual market
facility or assigned risk pool.

     (j)  Reserves. None of Sierra, the Seller, the Company or any of the
Subsidiaries has intentionally or willfully misstated, underestimated or
overestimated any liabilities in respect of insurance losses or loss adjustment
expenses of the Company or any Subsidiary.

     (k)  Actuarial Reports. The Seller or the Company has delivered to the
Purchaser a true and complete copy of any actuarial reports prepared by
Tillinghast Towers-Perrin and any other report prepared at the Company's request
by actuaries, independent or otherwise, with respect to the Company or any
Subsidiary for any period ending on or after December 31, 1998, and all
attachments, addenda, supplements and modifications thereto (the "Company
Actuarial Analyses"). The information and data furnished by the Company to its
independent actuaries in connection with the preparation of the Company
Actuarial Analyses were accurate in all material respects. Furthermore, each
Company Actuarial Analysis was based upon an accurate inventory of policies in
force for the Company and the Subsidiaries, as the case may be, and, to the
knowledge of Sierra, the Seller and the Company, at the relevant time of
preparation, was prepared using appropriate modeling procedures accurately
applied and in conformity with generally accepted actuarial standards
consistently applied. In addition, the Seller and the Company have delivered to
Buyer copies of the Company's work papers used as the basis for establishing the
reserves for the Company and the Subsidiaries as of December 31, 2002 and June
30, 2003, respectively. Since June 30, 2003, none of the Company or the
Subsidiaries have adjusted their insurance reserves except in the ordinary
course of business consistent with past practice.

     (l)  Contracts; No Default.

           (i)Except as set forth in Section 2.1(l)(i) of the Seller's
Disclosure Schedule, the Company and each Subsidiary is not a party to or bound
by any Contract (excluding in each case policies of insurance issued in the
ordinary course of business):

              (A)evidencing indebtedness for borrowed money in excess of $25,000
or pursuant to which the Company or any Subsidiary has guaranteed (including
guarantees by way of acting as surety, co-signer, endorser, co-maker, indemnitor
or otherwise) any obligation in excess of $25,000 of any other Person;

              (B)prohibiting or limiting the ability of the Company or any
Subsidiary (A) to engage in any line of business, (B) to compete with, obtain
products or services from, or provide services or products to, any Person or
(C) to carry on or expand the nature or geographical scope of the Business
anywhere in the world;

              (C)regarding any employment, severance, termination, agency,
brokerage, consultation or representation Contract or similarly binding
arrangement of any type (including, without limitation, loans or advances) with
any current or former stockholder, executive, officer or director of Sierra, the
Seller, the Company or any Subsidiary (or any of their respective family members
or Affiliates), or any employee, consultant, representative, managing general
agent, agent, reinsurance intermediary, claims adjuster or administrator or
broker of the Company or any Subsidiary other than such Contracts (A) as to
which Sierra or the Seller shall assume all obligations, (B) agency contracts
entered into in the ordinary course of business, (C) which may be terminated
upon no more than thirty (30) days' notice by, and in any case without penalty
or cost to, the Company or any Subsidiary other than for services rendered or
costs incurred through the date of termination or (D) which provide for annual
payments and benefits aggregating no more than $25,000;

              (D)with any Affiliate;

              (E)pursuant to which it (A) leases from or to any other Person any
tangible personal property or real property or (B) purchases or sells materials,
supplies, equipment or services and which, in the case of clauses (A) and (B),
calls for future payments in excess of $25,000 in any year;

              (F)which is a partnership agreement, joint venture agreement or
other Contract (however named) involving a sharing of profits, losses, costs or
liabilities by the Company or any Subsidiary with any other Person;

              (G)providing for the acquisition or disposition after the date of
this Agreement of any portion of the Business or assets (including Company
Investment Assets) of the Company or any Subsidiary other than in the ordinary
course of business;

              (H)providing for a power of attorney on behalf of the Company or
any Subsidiary other than in the ordinary course of business;

              (I)involving a payment after the date hereof of an amount of money
in excess of $25,000 and continuing (including mandatory renewals or extensions
which do not require the consent of the Company or any Subsidiary) more than one
year from its date and not made in the ordinary course of business;

              (J)relating to a mortgage, pledge, security agreement, deed of
trust or other document granting a Lien over any real or personal asset or
property (including Company Investment Assets) owned by the Company or any
Subsidiary;

              (K)that contains or provides for an express undertaking by the
Company or any Subsidiary to be responsible for consequential damages, other
than those entered in the ordinary course of business; or

              (L)that guarantee over a period of greater than twelve (12) months
the rates charged by the Company or any of the Subsidiaries to any customer;

The Seller has delivered or made available to the Purchaser a true and complete
copy of each Contract identified or required to be identified in Section
2.1(l)(i) of the Seller's Disclosure Schedule and each such Contract is in full
force and effect and is valid and enforceable in accordance with its terms.

           (ii)Except as set forth in Section 2.1(l)(ii) of the Seller's
Disclosure Schedule:

              (A)the Company and each Subsidiary is, and at all times since June
30, 2003 has been, in material compliance with all applicable terms and
requirements of each Contract identified or required to be identified in Section
2.1(l)(i) of the Seller's Disclosure Schedule;

              (B)to the knowledge of Sierra, the Company and the Subsidiaries,
each other Person that has or had any obligation or liability under any Contract
identified or required to be identified in Section 2.1(l)(i) of the Seller's
Disclosure Schedule is, and at all times since June 30, 2003 has been, in
material compliance with all applicable terms and requirements of each such
Contract;

              (C)to the knowledge of Sierra, the Company and the Subsidiaries,
no event has occurred or circumstance exists that has or could reasonably be
expected to (with or without the giving of notice or the lapse of time or both)
contravene, conflict with, or result in a material violation or material breach
of, or give the Company or any Subsidiary or other Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Contract identified or
required to be identified in Section 2.1(l)(i) of the Seller's Disclosure
Schedule; and

              (D)the Company and each Subsidiary has not given to or received
from any other Person, at any time since June 30, 2003 any written notice or
other written communication regarding any actual, threatened, alleged, possible,
or potential material violation or material breach of, or material default
under, or cancellation of, any Contract identified or required to be identified
in Section 2.1(l)(i) of the Seller's Disclosure Schedule.

     (m)  Insurance.

           (i)Section 2.1(m)(i) of the Seller's Disclosure Schedule sets forth a
true and complete list of all insurance policies or binders of fire, liability,
workmen's compensation, motor vehicle, directors' and officers' liability,
property, casualty, life and other forms of insurance owned, held by or applied
for, or the premiums for which are paid by the Company or any Subsidiary. The
Seller has delivered or made available to the Purchaser true and complete copies
of such policies and binders and all pending applications for any such policies
or binders. Notwithstanding anything to the contrary contained herein, the
assets of the Company and the Subsidiaries shall include any proceeds of any
such policy and any benefits thereunder, and any claims by the Company or any
Subsidiary in respect thereof, to the extent arising out of any such casualty to
any asset of the Company or any Subsidiary occurring after the date hereof and
prior to the Closing, and no such proceeds shall be divided, distributed or
otherwise paid out of the Company or any Subsidiary.

           (ii)Except as set forth in Section 2.1(m)(ii) of the Seller's
Disclosure Schedule, (i) the Company and each Subsidiary is, and since June 30,
2003 has been, covered on an uninterrupted basis by valid and effective
insurance policies or binders which are in the aggregate reasonable in scope and
amount in light of the risks attendant to the business in which the Company or
any Subsidiary is or has been engaged, (ii) all such policies or binders are in
full force and effect, no notice of cancellation, termination, revocation or
limitation or other indication that any insurance policy is no longer in full
force or effect or that the issuer of any policy is not willing or able to
perform its obligations thereunder, has been received with respect to any such
policy and all premiums due and payable thereon have been paid in full on a
timely basis; (iii) there are no pending or, to the knowledge of Sierra, the
Seller or the Company, threatened, material claims against such insurance by the
Company or any Subsidiary as to which the insurers have denied liability, and
(iv) there exist no material claims under such insurance policies or binders
that have not been properly and timely submitted by the Company or any
Subsidiary to its insurers.

     (n)  Employee Benefit Plans and Employees.

           (i)Set forth in Section 2.1(n)(i) of the Seller's Disclosure Schedule
is a complete and correct list of all retirement, pension, savings,
profit-sharing, bonus, incentive compensation, deferred compensation, stock
option or stock compensation, welfare benefit, severance or termination, retiree
medical, dental or life insurance, supplemental retirement, employment or
consulting agreements and other material Contracts and arrangements (including
automobile rental or usage arrangements) maintained or contributed to by the
Company or any Subsidiary or for which the Company or any Subsidiary have any
liability, or covering current or former employees, officers, directors, or
independent contractors of the Company or any Subsidiary ("Employees"),
including, but not limited to, "employee benefit plans" within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974 ("ERISA")
(each, a "Benefit Plan", and collectively, the "Benefit Plans"). Sierra and the
Seller have made available to the Purchaser true, accurate and complete copies
of all material written Benefit Plans or written descriptions thereof.

           (ii)Except as disclosed in Section 2.1(n)(ii) of the Seller's
Disclosure Schedule: (A) each Benefit Plan is in compliance with ERISA, the
Internal Revenue Code of 1986, as amended (the "Code") and all other Applicable
Laws and the terms of its plan documents, (B) each Benefit Plan intended to be
qualified under Section 401(a) of the Code is so qualified and has either
received a favorable determination letter from the Internal Revenue Service
covering all tax law changes prior to the Economic Growth and Tax Relief
Reconciliation Act of 2001, or is in the process of applying for such a
determination letter, and with respect to any Benefit Plan and all amendments,
and to the knowledge of the Seller, there are no circumstances likely to result
in revocation of any such favorable determination letter or, if applicable,
denial of such favorable determination letter, (C) no Benefit Plan is a
multiemployer plan, as defined in Section 3(37) of ERISA, and neither the
Company nor any member of a "controlled group" (as defined in Section 4001(a) of
ERISA) with the Company have contributed, or had an obligation to contributed,
to a multiemployer plan in the last six years, (D) no Benefit Plan provides
medical coverage beyond termination of employment except as required by Section
4980B of the Code or applicable state law, (E) there are no pending, anticipated
or, to the knowledge of the Seller or Sierra, threatened actions relating to the
Benefit Plans, other than claims for benefits in the ordinary and usual course,
(F) to the knowledge of Sierra or the Seller, no event has occurred with respect
to a Benefit Plan which would subject the Company or the Subsidiaries to a
material tax under Section 4975 or 4976 of the Code or Section 502 of ERISA, or
material liability under Section 409 of ERISA, (G) no Benefit Plan is a "defined
benefit plan" within the meaning of Section 414(j) of the Code, and (H) neither
the Seller nor the Company nor any Subsidiary has any Contract, plan or material
commitment, whether legally binding or otherwise, to create any additional
Benefit Plan or to modify or terminate any existing Benefit Plan in a manner
that would result in material liability to the Company or any Subsidiary.

           (iii)No material liability under Subtitle C or D of Title IV of ERISA
has been incurred and not satisfied and no condition exists which presents a
risk that any liability would be incurred by the Company or any Subsidiary, in
each case with respect to any ongoing, frozen or terminated plan currently or
formerly maintained or contributed to by the Company or any Subsidiary or any
Person which would be now or at the applicable time considered a member of the
Company or any Subsidiary's "controlled group" within the meaning of Section
4001(a)(14) of ERISA (an "ERISA Affiliate").

           (iv)All contributions required to be made on or prior to the Closing
Date under the terms of any Benefit Plan or required by Applicable Law have been
or will be timely made. All such contributions to the Benefit Plans, and all
payments under the Benefit Plans, except those to be made from a trust qualified
under Section 401(a) of the Code, for any period ending before the Closing Date
that are not yet, but will be, required to be made, will be properly accrued and
reflected on the Preliminary Closing Date Balance Sheet and the Closing Date
Balance Sheet.

           (v)Except as set forth in Section 2.1(n)(v) of the Seller's
Disclosure Schedule, no written or, to the knowledge of the Seller or Sierra, no
oral representations have been made to any Employee promising or guaranteeing
any payment or funding for the continuation of medical, dental, life or
disability coverage for any period of time beyond the end of the current Benefit
Plan year or for more than thirty (30) days beyond the termination of an
Employee's employment, except to the extent of coverage required under Title 1,
Subtitle B, Part 6 of ERISA and Section 4980B of the Internal Revenue Code and
the regulations thereunder ("COBRA").

           (vi)Except as set forth in Section 2.1(n)(vi) of the Seller's
Disclosure Schedule, (A) no Benefit Plan is a stay-bonus agreement or
arrangement, retention agreement or similar "pay-to-stay" plan, program,
arrangement or agreement and (B) there are no obligations pursuant to any
Benefit Plan with respect to a stay-bonus agreement or arrangement, retention
agreement or similar "pay-to-stay" plan, program, arrangement or agreement.

           (vii)Except as set forth in Section 2.1(n)(vii) of the Seller's
Disclosure Schedule, (A) there are no material controversies pending or, to the
knowledge of Sierra or the Seller, threatened, between the Company or any
Subsidiary, on the one hand, and any Employees, on the other hand; (B) neither
the Company nor any Subsidiary is a party to a collective bargaining agreement
or other labor union Contract applicable to its current or former Employees and
no application or representation or certification proceedings for certification
of a collective bargaining agent is (are) pending or, to the knowledge of Sierra
or the Seller, threatened; (C) there are no grievances outstanding against the
Company or any Subsidiary under any such agreement or Contract; (D) there are no
known organizing activities involving the Company or any Subsidiary pending with
any labor organization or group of Employees; (E) there are no unfair labor
practice complaints pending against any the Company or any Subsidiary before the
National Labor Relations Board or any other labor relations tribunal or
authority; and (F) there are no pending or, to the knowledge of Sierra or the
Seller, threatened strikes, slowdowns, work stoppages, lockouts, arbitrations,
grievances or other labor disputes, or threats thereof involving the Company or
any Subsidiary.

           (viii)The Company and each Subsidiary has, in the ordinary and usual
course consistent with past practice, paid or made provisions for the payment of
all salaries and accrued wages to be made with respect to their respective
current and former Employees and each of the Company and each Subsidiary has
complied in all material respects with all laws relating to the employment and
safety of labor, including provisions relating to wages, hours, benefits,
collective bargaining, the payment of social security and similar Taxes, and all
applicable occupational safety and health acts, laws and regulations. Except as
set forth in Section 2.1(n)(viii) of the Seller's Disclosure Schedule, neither
the Company nor any Subsidiary has had a "plant closing" or "mass layoff" within
the meaning of the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101 et seq. (the "WARN Act") and no "employees" (within the contemplation of
the WARN Act) of the Company or any Subsidiary have suffered, may be deemed to
have suffered or will have suffered an "employment loss" as a result of a "mass
layoff" or "plant closing" (as defined in the WARN Act) within the six months
prior to the date of this Agreement or prior to the Closing Date. Neither the
Company nor any Subsidiary is liable for any arrears in withholding or any Taxes
or penalties for any material failure to comply with any of the foregoing.

     (o)  Illegal Payments. No illegal payment or contribution has been made by
or, to the knowledge of Sierra or the Seller, on behalf of the Company or any
Subsidiary which is in violation of any Applicable Law.

     (p)  Non-Contravention. The execution and delivery of this Agreement and
the Operative Documents by Sierra and the Seller and the performance and
consummation of the any of the transactions contemplated hereby and thereby will
not, directly or indirectly (with or without giving of notice or the lapse of
time or both): (i) contravene, conflict with or constitute or result in a breach
or violation of, or a default under (A) any provision of the articles of
incorporation or by-laws of Sierra, the Seller, the Company or any Subsidiary or
(B) any resolution adopted by the Board of Directors of Sierra, the Seller, the
Company or any Subsidiary; (ii) assuming compliance with the matters referred to
in Section 2.1(q) and 2.2(d), violate or conflict with any Order applicable to
any of Sierra, the Seller, the Company or any Subsidiary, or the business of the
Company or any Subsidiary or give any Governmental Authority or any other Person
the right to challenge any of the transactions contemplated by hereby or in the
Operative Documents or to exercise any remedy or obtain any relief under, any
Applicable Law or Order to which Sierra, the Seller, the Company or any
Subsidiary, or any assets owned or used by the Company or any Subsidiary, are
subject; (iii) except as disclosed in Section 2.1(p) of the Seller's Disclosure
Schedule, require the making of any filing or the obtaining of any consent or
other action by any Person under, result in a breach of constitute a default (or
event which with the giving of notice or lapse of time, or both, would become a
default) under, or give rise to any right of termination, amendment,
cancellation or acceleration of any right or obligation of Sierra, the Seller,
the Company, any Subsidiary or to a loss of any benefit to which the Company or
any Subsidiary is entitled under any provision of any Contract or (iv) result in
the creation of any Lien on (x) the Subject Shares or (y) any of the assets or
properties owned or used by the Company or any Subsidiary, in each case,
pursuant to any Contract, Permit or other instrument relating to such capital
stock, assets or properties; or (v) contravene, conflict with, or constitute or
result in a breach or violation, or default under, or give any Governmental
Authority the right to revoke, withdraw, suspend, cancel, terminate or modify,
any Permit that is held by the Company or any Subsidiary or that otherwise
relates to the Business or any of the assets owned or used by the Company or any
Subsidiary; except, in the case of clauses (ii), (iii), (iv) and (v), to the
extent that any such violation, failure to obtain any such consent or other
action, default, right, loss or Lien would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect.

     (q)  Consents and Approvals. The only Permits or the expiration of any
applicable waiting periods related thereto of any Governmental Authority
required to be obtained or given by Sierra and the Seller in connection with the
execution or delivery by the Seller of this Agreement and the Operative
Documents, the performance of its obligations hereunder or thereunder or the
consummation of transactions contemplated hereby and thereby are: (i) the
notification to the Federal Trade Commission (the "FTC") and the Antitrust
Division of the United States Department of Justice (the "Antitrust Division")
(each of which is hereby defined as pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act"), and the rules promulgated
pursuant thereto and expiration of the applicable waiting periods under the HSR
Act; (ii) any required antitrust filings or approvals under the insurance laws
of any state; (iii) the approvals of the Commissioners of Insurance of
California and Texas; (iv) any required filings or approvals under federal or
state securities laws; and (v) Permits which, if not obtained or made, would not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect.

     (r)  Tax Matters. Except as provided in Section 2.1(r) of the Seller's
Disclosure Schedule,

           (i)all Tax Returns that are required to have been filed by or with
respect to the Company or any Subsidiary have been duly and timely filed (or
will have been duly and timely filed by the Closing Date) in accordance with all
Applicable Laws;

           (ii)all Taxes shown to be due on such Tax Returns have been timely
paid (or will have been duly and timely paid by the Closing Date);

           (iii)all such Tax Returns are (and upon filing will be) true,
accurate, correct and complete in all material respects;

           (iv)no adjustment relating to such Tax Returns has been proposed in
writing to Sierra, the Seller, the Company or any Subsidiary, and there are no
pending or, to the knowledge of Sierra or the Seller, threatened actions or
proceedings for the assessment or collection of Taxes against the Company or any
Subsidiary by any Taxing Authority (or that could result in liability of the
Company or any Subsidiary on the basis of joint and/or several liability);

           (v)there are no Liens for Taxes, other than Permitted Liens, on any
assets of the Company or any Subsidiary (other than for Taxes not yet due and
payable);

           (vi)no unexpired waivers of statutes of limitation have been given
with respect to any Taxes for which the Company or any Subsidiary could be
liable;

           (vii)all Taxes which the Company or any Subsidiary has been required
to collect or withhold with respect to the Company or any Subsidiary have been
collected or withheld and, to the extent required when due, have been or will be
paid to the proper Taxing Authority;

           (viii)other than the Tax Allocation Agreements, neither the Company
nor any Subsidiary is a party to any income Tax sharing or Tax allocation
agreement;

           (ix)the Company and each Subsidiary is a member of the affiliated
group (within the meaning of Section 1504(a)(1) of the Code) for which Sierra
files a federal consolidated return as the common parent, and has not been
includible in any other federal consolidated return for any taxable period for
which the statute of limitations has not expired;

           (x)none of the Company or any Subsidiary is a partner in any
partnership, joint venture or other arrangement that is treated as a partnership
for Tax purposes other than certain mandatory state insurance associations and
mandatory state reinsurance pools;

           (xi)none of Sierra, the Seller, the Company or any Subsidiary has
filed a consent pursuant to Section 341(f) of the Code, or agreed to have
Section 341(f)(2) of the Code apply to any disposition of a subsection (f) asset
(as defined in Section 341(f)(4) of the Code) owned by Sierra, the Seller, the
Company or any Subsidiary;

           (xii)each of the Company and each Subsidiary has made (or will make)
all payments of estimated Taxes that are required to be made prior to the
Closing Date;

           (xiii)neither the Company nor any Subsidiary has made any payments,
or is obligated to make any payments, or is it a party to any agreement that
under certain circumstances could require it to make any payments, that are not
fully deductible under Section 162(m) or 280G of the Code;

           (xiv)none of the assets of any of the Company or any Subsidiary
constitutes tax-exempt bond financed property or tax-exempt use property, within
the meaning of Section 168 of the Code, and neither the Company nor any
Subsidiary is a party to any "safe harbor lease" that is subject to the
provisions of Section 168(f)(8) of the Code as in effect prior to the Tax Reform
Act of 1986, or to any "long-term contract" within the meaning of Section 460 of
the Code;

           (xv)there are no accounting method changes, and, to the knowledge of
Sierra or the Seller, there are no proposed or threatened accounting method
changes of either the Company or any Subsidiary that could reasonably be
expected to give rise to an adjustment under Section 481 of the Code for periods
after the Closing Date;

           (xvi)neither the Company nor any Subsidiary has received any written
ruling of a Taxing Authority related to Taxes or, since its formation, entered
into any material written and legally binding agreement with a Taxing Authority
relating to Taxes except as regards the extension of any statute of limitations;

           (xvii)neither the Company nor any Subsidiary has been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(1)(A)(ii) of the
Code;

           (xviii)neither the Company nor any Subsidiary has liability for Taxes
of any Person other than the Company or any Subsidiary (A) under Section
1.1502-6 of the Treasury Regulations (or any similar provision of state, local
or foreign law), (B) as a transferee or successor by operation of law, or (C) by
Contract;

           (xix)no claim has ever been made by any Taxing Authority in a
jurisdiction in which the Company or any Subsidiary does not file tax returns
that it is or may be subject to Tax in that jurisdiction, and Section
2.1(r)(xix) of the Seller's Disclosure Schedule contains a list of all states,
territories and jurisdictions (foreign or domestic) to which any material Tax is
properly payable by the Company or any Subsidiary; and

           (xx)as used in this Agreement, (A) "Tax" or "Taxes" means (1) any net
income, gross income, gross receipts, alternative or add-on minimum, sales, use,
ad valorem, franchise, profits, license, withholding, payroll, employment,
excise, transfer, recording, severance, stamp, occupation, premium, property,
environmental, custom duty, or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest and any
penalty, addition to Tax or additional amount imposed by a Taxing Authority; (2)
any liability of any person for the payment of any amounts described in clause
(1) as a result of any express or implied obligation to indemnify any other
party or as successor or transferee; (B) "Tax Returns" shall mean any report,
return or other information required to be supplied to any Taxing Authority or
other Person in connection with Taxes; and (C) "Taxing Authority" shall mean the
Internal Revenue Service and any other domestic or foreign Governmental
Authority responsible for the administration of any Tax.

     (s)  Intellectual Property.

           (i)Section 2.1(s) of the Seller's Disclosure Schedule sets forth a
list of each patent and patent application, trademark registration and
application, copyright registration and application therefor, and domain name
owned by the Company and the Subsidiaries (such items, together with all
material trademarks, copyrights, computer software, trade secrets, proprietary
information, inventions, know-how, processes and procedures (the "Intellectual
Property") owned by the Company or the Subsidiaries (the "Owned Intellectual
Property"). Except as set forth in Section 2.1(s) of the Seller's Disclosure
Schedule, the Company or a Subsidiary (x) owns and has good and marketable title
to the Owned Intellectual Property, or (y) has valid, binding and adequate
rights to use the Intellectual Property licensed to the Company or a Subsidiary
and used in the business of the Company and the Subsidiaries (the "Licensed
Intellectual Property"), and (z) has the right to use the Owned Intellectual
Property and the Licensed Intellectual Property free and clear of any royalty or
other payment obligation (except as provided in any license).

           (ii)To the knowledge of Sierra, the Seller and the Company, the use
of the Owned Intellectual Property and the Licensed Intellectual Property by the
Company and the Subsidiaries does not conflict with or infringe on the
intellectual property of any other Person and, to the knowledge of Sierra,
Seller and the Company, no other Person's operations conflict with or infringe
on the use and registration of the Owned Intellectual Property. Neither Sierra,
the Seller, the Company nor any of the Subsidiaries has received written notice
from any other Person challenging the right of the Company or any Subsidiary to
use any Owned Intellectual Property or Licensed Intellectual Property, except
with respect to rights the loss of which, individually or in the aggregate, have
not had and would not reasonably be expected, individually or in the aggregate,
to have a Company Material Adverse Effect. To the knowledge of Sierra, the
Seller and the Company, none of the Company's or any Subsidiary's key employees
is in violation of any term of any patent disclosure agreement or
confidentiality agreement the result of which has had or would reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.

           (iii)All material registrations for Owned Intellectual Property have
been continuously maintained and are in full force and effect.

           (iv)Except as set forth in Section 2.1(s)(iv) of the Seller's
Disclosure Schedule, as of the date hereof, there are no actions that must be
taken by the Company or any Subsidiary within 180 days following the Closing
that, if not taken, will result in the loss of any Owned Intellectual Property
listed in Section 2.1(s) of the Seller's Disclosure Schedule, including without
limitation the payment of any registration, maintenance or renewal fees or the
filing of any responses, documents, or certificates for the purpose of
maintaining, perfecting, preserving or renewing any Intellectual Property.

     (t)  Environmental Matters.

           (i)The Company and the Subsidiaries are and have been in material
compliance with all Environmental Laws.

           (ii)Neither the Company nor any of the Subsidiaries is subject to any
outstanding judgment, decree, or judicial or administrative order relating to
compliance with any Environmental Laws or to the investigation or cleanup of any
Hazardous Materials.

           (iii)There are no claims, actions, proceedings, investigations or
violations relating to any Environmental Law pending, or, to Sierra or the
Seller's knowledge, threatened against the Company or any Subsidiary.

           (iv)There are no past or present actions, circumstances, conditions,
events or incidents, including without limitation the presence, handling,
transportation, disposal, release or threatened release of any Hazardous
Material that could reasonably be expected to impose any material obligation on
the Company or any Subsidiary or form the basis of any material claims under any
Environmental Laws.

           (v)All Environmental Permits required, if any, under Environmental
Laws, have been timely obtained, complied with, maintained in full force and
effect and are properly transferable to the Purchaser as a matter of due course.

           (vi)There is no restriction on the ownership, occupancy, use or
transferability of any of the Company or any Subsidiary's real property pursuant
to any Environmental Laws which would impair the Purchaser's ability to use such
real property for substantially the same purposes as such real property is
currently being used.

           (vii)The Seller and the Company have provided to the Purchaser all
material environmental studies, reports, assessments, analyses, records or
audits relating to its currently or formerly owned or operated properties,
business or operations that are in the Company's or any Subsidiary's possession
or control.

     (u)  Investments. The Seller has provided the Purchaser with a list of the
any investment assets (whether or not required by GAAP or SAP to be reflected on
a balance sheet), including, without limitation, bonds, notes, debentures,
mortgage loans, real estate, collateral loans, derivatives and all other
instruments of indebtedness, stocks, partnership or joint venture interests and
all other equity interests, certificates issued by or interests in trusts,
derivatives and all other assets acquired for investment purposes that are
beneficially owned by the Company or any Subsidiary as of September 30, 2003
(such investment assets, together with all investment assets acquired by the
Company and the Subsidiaries between September 30, 2003 and the Closing Date are
referred to herein as the "Investment Assets"). Section 2.1(u) of the Seller's
Disclosure Schedule sets forth the Investment Assets as of September 30, 2003
and specifies the issuer of each such Investment Asset, the amount owned of each
such Investment Asset, the maturity date of each Investment Asset (if
applicable) and the Fair Market Value of each Investment Asset as of
September 30, 2003. Except as set forth in Section 2.1(u) of the Seller's
Disclosure Schedule, each of the Company and the Subsidiaries, as applicable,
has good and marketable title to all of the Investment Assets it purports to
own, free and clear of all Liens. None of the Investment Assets is in default in
the payment of principal or interest or dividends and, to the knowledge of
Sierra or the Seller, there has occurred no event which (whether with notice or
lapse of time or both) will result in a default under, or cause the permanent
impairment of, any of the Investment Assets. To the knowledge of Seller and
Sierra, all of the Investment Assets comply with, and the acquisition thereof
complied with, any and all investment restrictions under Applicable Law. As of
the Closing Date, following the transactions contemplated by Section 3.22 to
occur on or prior to such date, all of the Investment Assets that are real
property mortgages shall be performing assets and not (whether with notice or
lapse of time or both) in default.

     (v)  Reinsurance Agreements. Section 2.1(v) of the Seller's Disclosure
Schedule sets forth a list of all reinsurance and coinsurance or retrocession
treaties and agreements (each, a "Reinsurance Agreement") in force as of the
date of this Agreement to which the Company or any Subsidiary is a party, any
terminated or expired treaty or agreement under which there remains any
outstanding liability from one reinsurer with respect to paid or unpaid case
reserves and any treaty or agreement with any Affiliate of the Company or any
Subsidiary, the effective date of each such treaty or agreement, and the
termination date of any treaty or agreement which has a definite termination
date, the name of the ceding company, the name of the broker or other
intermediary (if any), the type of Reinsurance Agreement, the estimated premium
for the year ended December 31, 2003 and the limit for the year ended December
31, 2003. All of the Reinsurance Agreements are valid and enforceable against
the Company and the Subsidiaries which are a party thereto and, to the knowledge
of Sierra or the Seller, against the other parties thereto in accordance with
their terms and are in full force and effect. The Company and the Subsidiaries
have performed in all material respects all the obligations required to be
performed by them under the Reinsurance Agreements and neither the Company, any
Subsidiary nor, to the knowledge of Sierra or the Seller, any of the other
parties thereto is in breach or default under any Reinsurance Agreement. Except
as set forth on Section 2.1(v) of the Seller's Disclosure Schedule (i) since
December 31, 2002, none of Sierra, the Seller, the Company or any Subsidiary has
received any written notice from any applicable reinsurer that any amount of
reinsurance ceded by the Company or any Subsidiary will be uncollectible or
otherwise defaulted upon, (ii) to the best knowledge of Sierra, the Seller, the
Company and the Subsidiaries, none of the reinsurers of the Company or any
Subsidiary is insolvent or the subject of a rehabilitation, liquidation,
conservatorship, receivership, bankruptcy or similar proceeding, (iii) to the
knowledge of Sierra, the Seller, the Company and the Subsidiaries as of the date
hereof, the financial condition of any such reinsurer is not impaired to the
extent that a default thereunder is reasonably anticipated, (iv) to the
knowledge of Sierra, the Seller, the Company and the Subsidiaries as of the date
hereof, no written notice of intended cancellation has been received by the
Company or any Subsidiary from any such reinsurer, (v) to the knowledge of
Sierra, the Seller, the Company and the Subsidiaries as of the date hereof,
there are no disputes under any Reinsurance Agreement and (vi) each of the
Company and each Subsidiary is entitled under the insurance laws of their
respective jurisdiction of incorporation to take full credit in their respective
Annual Statutory Statements for all amounts recoverable by them pursuant to any
Reinsurance Agreement, and all such amounts recoverable have been properly
recorded in the books and records of account of the Company and each Subsidiary,
respectively, and are properly reflected in their respective Annual Statutory
Statements. No such Reinsurance Agreement contains any provision providing that
any such party thereto (other than the Company or any Subsidiary) may terminate,
cancel, or commute the same by reason of the transactions contemplated by this
Agreement.

     (w)  Agents and Brokers. To the knowledge of Sierra or the Seller, all
Persons through whom the Company or any Subsidiary has placed or sold insurance
and reinsurance were duly licensed (to the extent such licensing is required) to
sell or place insurance and reinsurance in the jurisdictions where, and at the
time when, they did so on behalf of the Company and the Subsidiaries, as
applicable. No agent, broker, intermediary or producer has any underwriting or
binding authority (other than pursuant to standard agency agreements) on behalf
of the Company or any Subsidiary. Neither the Company nor any Subsidiary is a
party to any managing general agency Contract or other similar arrangement and
neither the Company nor any Subsidiary is a party to any fronting or similar
agreement to place or sell insurance or reinsurance for any other Person.

     (x)  Relationships with Affiliates, Officers, Directors and Interested
Parties. Except as set forth in Section 2.1(x) of the Seller's Disclosure
Schedule or as specifically scheduled on the Company's Financial Statements,
neither the Company nor any Subsidiary is a party to any Contract, agreement or
arrangement with Sierra, the Seller or their Affiliates (except for the Company
or any Subsidiary), or any officer, director or employee of such Persons (the
"Affiliate Agreements"). Section 2.1(x) of the Seller's Disclosure Schedule sets
forth a true and complete list of all intercompany account balances as of
June 30, 2003 between the Seller or any of its Affiliates (other than the
Company or any Subsidiary), on the one hand, and the Company or any Subsidiary,
on the other hand. Except as disclosed in Section 2.1(x) of the Seller's
Disclosure Schedule, since June 30, 2003, there has not been any incurrence or
accrual of any liability (as a result of allocations or otherwise) by the
Company or any Subsidiary to the Seller or any of its Affiliates or other
transaction between the Company or any Subsidiary and the Seller or any of its
Affiliates (other than the Company or any Subsidiary), except (i) in the
ordinary course of business or (ii) as contemplated by this Agreement or any
Operative Agreements.

     (y)  Accounts with Financial Institutions. Section 2.1(y) of the Seller's
Disclosure Schedule sets forth a list of all safe deposit boxes, active bank
accounts and other time or demand deposits of the Company and each Subsidiary,
including any custodial accounts for securities owned by the Company or any
Subsidiary, together with the names and addresses of the applicable financial
institution or other depository, the account number and the identities of all
Persons authorized to draw thereon or who have access thereto.

     (z)  Minute Books; Stock Books; Officers and Directors. The minute books of
the Company and each Subsidiary which have been made available to the Purchaser
for its inspection contain true, accurate and complete records of all meetings
and consents in lieu of meetings, of the Board of Directors (and any committee
thereof) of the Company and each Subsidiary and of their respective shareholders
since incorporation and accurately reflect all transactions referred to in such
minutes and consents in lieu of meetings. The stock books of the Company and
each Subsidiary which have been made available to the Purchaser for its
inspection are true, accurate and complete. Section 2.1(z) of the Seller's
Disclosure Schedule sets forth a true, accurate and complete list of the
officers and directors of the Company and each Subsidiary as of the date of this
Agreement.

     (aa)  Brokers. Except for Banc of America Securities LLC, no agent, broker,
finder, intermediary, investment banker, Person or firm acting on behalf of
Sierra, the Seller, the Company or any Subsidiary is entitled to any brokerage,
finder's or other fee or commission in connection with the execution of this
Agreement or the Operative Documents or the consummation of the transactions
contemplated hereby or thereby based upon arrangements made by or on behalf of
Sierra, the Seller or any of their Affiliates. Sierra and the Seller are solely
responsible for the fees and expenses of Banc of America Securities LLC.

     (bb)  Security Deposits. Section 2.1(bb) of the Seller's Disclosure
Schedule sets forth a true and complete list of all securities and amounts
deposited by the Company or any Subsidiary with state insurance departments and
other Governmental Authorities as of September 30, 2003.

     (cc)  Risk Based Capital; IRIS Ratios. The Seller has made available to the
Purchaser as of December 31, 2002, true and complete copies of all analyses,
reports and other data prepared by the Company or any Subsidiary or submitted by
the Company or any Subsidiary to any Governmental Authority relating to
risk-based capital calculations or IRIS ratios.

     2.2  Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Seller and Sierra that, except
as set forth in the Purchaser's Disclosure Schedule or as contemplated by this
Agreement (as used herein, any reference to any event, change or effect being
"material" with respect to the Purchaser means an event, change or effect which
is material in relation to the financial condition, properties, business,
operations, assets or results of operations of the Purchaser).

     (a)  Organization and Authority of the Purchaser. The Purchaser is duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation. The copies of the Purchaser's certificate of
incorporation and by-laws, as amended, previously made available to the Seller,
are complete and correct. The Purchaser has the full legal right, requisite
corporate power and authority to enter into, and has taken all corporate action
necessary to execute, deliver and perform fully its obligations under, this
Agreement and the Operative Documents to which it will be a party and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Purchaser of this Agreement and the Operative
Documents to which it will be a party have been duly authorized by all necessary
corporate action on the part of the Purchaser (including any necessary
stockholder action) and no other corporate proceeding on the part of the
Purchaser is necessary to authorize this Agreement and the Operative Documents.
This Agreement has been duly executed and delivered by the Purchaser and
constitutes, and upon the execution and delivery by the Purchaser of the
Operative Documents to which it is a party each such Operative Document shall
constitute, a valid and legally binding agreement of the Purchaser enforceable
against the Purchaser in accordance with its terms.

     (b)  Litigation. Except in the ordinary course of business, there are no
material actions, suits, proceedings or investigations pending or, to the
knowledge of the Purchaser, threatened against the Purchaser at law, in equity
or otherwise, in, or before, or by, any court or Governmental Authority
challenging the validity or propriety of the transactions contemplated by this
Agreement or any of the Operative Documents to which it will be a party which
seek to enjoin any of the transactions contemplated by this Agreement or any of
the Operative Documents to which it will be a party, or which if adversely
decided to the Purchaser, would reasonably be expected, individually or in the
aggregate, to have a Purchaser Material Adverse Effect.

     (c)  Non-Contravention. The execution and delivery by the Purchaser of this
Agreement and of the Operative Documents to which the Purchaser is a party will
not directly or indirectly (i) conflict with or violate any provision of the
articles of incorporation or by-laws of the Purchaser or any resolution adopted
by the Board of Directors of the Purchaser, (ii) assuming compliance with the
matters referred to in Section 2.1(q) and 2.2(d), violate any Applicable Law or
conflict with any Order applicable to the Purchaser; or (iii) except as
disclosed in Section 2.2(c) of the Purchaser's Disclosure Schedule, require any
consent or other action of any Person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of the Purchaser under any agreement or other instrument binding upon
the Purchaser, except, in the cases of clauses (ii) and (iii), to the extent
that any such violation, failure to obtain any such consent or other action or
default would not reasonably be expected, individually or in the aggregate, to
have a Purchaser Material Adverse Effect.

     (d)  Consents and Approvals. The only Permits of any Governmental Authority
required to be obtained or given by the Purchaser in order that the transactions
contemplated hereby may be consummated are: (i) the notification to the FTC and
the Antitrust Division pursuant to the HSR Act, and the rules promulgated
pursuant thereto and expiration of the applicable waiting periods under the HSR
Act; (ii) any required antitrust filings or approvals under the insurance laws
of any state; (iii) the approvals of the Commissioners of Insurance of New York,
California and Texas, (iv) any required filings or approvals under federal or
state securities laws; and (v) Permits which, if not obtained or made, would not
reasonably be expected, individually or in the aggregate, to have a Purchaser
Material Adverse Effect.

     (e)  Securities Act of 1933. The Purchaser has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its purchase of the Shares and is capable of bearing the
economic risks thereof. The Purchaser is acquiring the Shares for its own
account, for the purpose of investment only and not with a view to, or for sale
in connection with, any distribution thereof in violation of the registration
requirements of the Securities Act of 1933, as amended.

     (f)  Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
consummation of the transactions contemplated by this Agreement or any of the
Operative Documents based upon arrangements made by or on behalf of the
Purchaser or its Affiliates.

ARTICLE III
Additional Agreements of the Parties

     3.1  Conduct of the Business.

     (a)  Except as otherwise provided in Section 3.1(b) with respect to the
Renewal Rights Transaction, Sierra and the Seller covenant and agree that, from
the date hereof through the Closing Date, they shall use their respective
commercially reasonable efforts to cause the Company and the Subsidiaries to (i)
cease writing new business and renewal business (whether directly or through any
agent, broker, intermediary or producer) except as necessary to comply with (A)
the terms of any applicable insurance policies and agreements and (B) Applicable
Law and (ii) cancel with effect on or before the Closing, all contracts and
other agreements with any and all agents, brokers, intermediaries, producers and
other Persons who have authority to place or sell insurance or assumed
reinsurance on behalf of the Company or any Subsidiary, in each case only to the
extent that any such cancellation can be effected (A) with no liability, cost,
obligation, penalty or premium to the Company or any Subsidiary, (B) in
accordance with the terms of the applicable contract or agreement, including the
notice provisions thereof and (C) without violation of Applicable Law.

     (b)  Renewal Rights Transaction. Sierra and the Seller or their designees,
at their sole option, may arrange for a sale of the rights to the renewal
business of the Company and/or any one or more of the Subsidiaries (a "Renewal
Rights Transaction"), subject to this Section 3.1(b). At least thirty (30) days
prior to Closing, Sierra shall notify the Purchaser in writing of its intention
to exercise such option. Sierra shall cause the binding definitive agreement
memorializing any such Renewal Rights Transaction to be executed and delivered
before or on the Closing Date. If (i) Sierra does not provide written notice to
the Purchaser of its intention to exercise such option at least thirty (30) days
prior to Closing, which notice shall include (x) identification of the purchaser
of the rights of any such renewal business (the "Renewal Rights Purchaser"), (y)
identification of the Persons who own five percent (5%) or more of the voting
equity of, or partnership interests in, the Renewal Rights Purchaser and (z) the
material terms of the proposed Renewal Rights Transaction and (ii) the
definitive agreement referred to in the previous sentence is not executed and
delivered on or prior to the Closing Date, Sierra shall not be entitled to enter
into any Renewal Rights Agreement and none of the Purchaser, its Affiliates, or
(following the Closing) the Company or any Subsidiary shall have any obligation
under this Section 3.1(b). Any proceeds payable in respect of such Renewal
Rights Transaction shall be retained by Sierra or its designee. From and after
the Closing Date, the Purchaser and Sierra will work jointly and use their
commercially reasonable efforts to facilitate any Renewal Rights Transaction;
provided, however, that (i) neither the Purchaser nor any of its Affiliates
(including after the Closing the Company and the Subsidiaries) shall be required
to "front" any renewal business in connection with any Renewal Rights
Transaction, (ii) any Renewal Rights Transaction which shall impose any
significant obligations or restrictions on the Purchaser or its Affiliates
(including after the Closing the Company and the Subsidiaries) following the
Closing shall be subject to the prior written approval of the Purchaser, and
(iii) Sierra and the Seller shall jointly and severally bear all costs and
expenses incurred by the Purchaser in connection with effectuating any Renewal
Rights Transaction. Sierra and the Seller hereby jointly and severally agree to
defend, indemnify and hold harmless the Purchaser, the Company and each
Subsidiary, dollar-for-dollar (without regard to any caps, floors, baskets or
other similar limitations), from and against all Damages and other liabilities
arising out of or related to (x) any violation by Sierra or the Seller (whether
before or after the Closing) or by the Company or any Subsidiary (prior to the
Closing) of the provisions of this Section 3.1(b) or (y) any Renewal Rights
Transaction including, without limitation, any claim by or on behalf of a
present or former agent, broker, intermediary or other Person who has or had
authority to place insurance or assumed reinsurance on behalf of the Company or
any Subsidiary of ownership of, or priority to, the renewal business of the
Company or any Subsidiary or that such business was improperly sold to the
Renewal Rights Purchaser pursuant to the Renewal Rights Transaction.

     (c)  Except as otherwise specifically provided in this Agreement (including
as set forth in Section 3.1(c) of the Seller's Disclosure Schedule), prior to
the Closing and without making any commitment on Purchaser's behalf, Sierra and
the Seller shall cause the Company and each Subsidiary (i) to perform its
obligations under all Reinsurance Agreements, insurance policies written by it
and all other Contracts and (ii) to confer with the Purchaser with respect to
its operational matters of a material nature.

     (d)  Except as contemplated by this Agreement (including as set forth in
Section 3.1(d) of the Seller's Disclosure Schedule), Sierra and the Seller
covenant and agree that prior to the Closing Date, they shall cause the Company
and the Subsidiaries to (i) maintain their respective books and records in the
usual, regular and ordinary manner consistent with past practice and (ii) use
reasonable best efforts to maintain all of their respective assets and
properties in good repair, working order and operating condition (subject only
to ordinary wear and tear).

     (e)  Except as otherwise provided herein, Sierra and the Seller covenant
and agree that prior to the Closing Date they will not allow the Company or any
Subsidiary to amend, commute, terminate or waive any of its rights under any
Reinsurance Agreement pursuant to which the Company or any Subsidiary has ceded
or transferred any portion of its obligations or liabilities.

     (f)  Sierra and the Seller covenant and agree to cause the Company and each
Subsidiary to commence preparation of and, consistent with past practice and on
a timely basis, if required prior to the Closing Date, file with or submit to
the insurance regulatory authority of the respective jurisdictions of domicile,
and any other insurance department or other regulatory authority with which the
Company or any Subsidiary is required to make such filings or submissions, and,
if filed prior to the Closing Date, deliver to the Purchaser true, accurate and
complete copies of, each Quarterly Statutory Statement for each quarter ended
prior to the Closing Date and, if the Closing shall not have occurred on or
before December 31, 2003, each Annual Statutory Statement for the year ended
December 31, 2003; provided, that all such Quarterly Statutory Statements and
Annual Statutory Statements shall (i) be prepared in accordance with SAP, which
preparation shall not have involved the use of any material practices permitted
rather than prescribed by the relevant insurance regulatory authority, (ii) be
prepared, respectively, in accordance with the books and records of the Company
and each Subsidiary, (iii) present fairly in all material respects the statutory
financial position of the Company and the Subsidiaries at the respective date
thereof and the statutory results of operations and cash flows of the Company
and the Subsidiaries for the respective periods then ended, except that the
Quarterly Statutory Statements shall be subject to normal recurring year-end
audit adjustments and omit footnotes and other presentation items, (iv) comply
in all material respects with the insurance regulatory authority of the
respective jurisdictions of domicile of the Company and the Subsidiaries, and
(v) be filed with or submitted to the insurance regulatory authority of the
respective jurisdictions of domicile of the Company and the Subsidiaries, in
each case, in a timely manner on forms prescribed or permitted by each such
regulatory authority.

     3.2  Restrictions on Business Pending the Closing. Sierra and the Seller
covenant and agree that, except as contemplated in this Agreement (including as
set forth on Section 3.2 of the Seller's Disclosure Schedule), from the date
hereof until the Closing Date, (x) they shall cause the Company or any
Subsidiary to conduct its business in the ordinary course of business and
consistent with prior practice and (y) without the prior written consent of the
Purchaser, they shall not permit the Company or any Subsidiary to:

     (a)  adopt any amendment of its articles of incorporation or by-laws or any
other organizational documents;

     (b)  other than the payment of dividends to policyholders under
participatory policies, declare, set aside or pay any dividend or other
distribution in respect of its capital stock (whether in cash, stock, property
or any combination thereof) or any other securities;

     (c)  purchase, redeem, repurchase or otherwise acquire any shares of its
capital stock, or any other equity interests or any rights, warrants or options
to acquire any such shares or interests;

     (d)  merge or consolidate with any other Person, acquire an amount of the
assets or equity of any other Person that is material to the Company and the
Subsidiaries or obligate itself to do so;

     (e)  sell, lease, license, or encumber, or otherwise surrender, relinquish
or dispose of (i) any facility leased by the Company or any Subsidiary or
(ii) any material assets or property except, (x) with respect to clause (ii),
pursuant to existing written Contracts or commitments (the terms of which have
been disclosed to the Purchaser prior to the date hereof), (y) with respect to
clauses (i) and (ii), in the ordinary course of business, consistent with past
practice or (z) as contemplated by this Agreement;

     (f)  create, incur, assume, maintain or permit to exist any new Liens on
any of its property or assets except Permitted Liens;

     (g)  create, incur or assume any indebtedness for borrowed money, including
obligations in respect of capital leases, or guarantee any indebtedness for
borrowed money or any other obligation of any other Person except insurance
policies in the ordinary course of business consistent with past practice;

     (h)  conduct transactions in investments except in compliance in all
material respects with the investment policy of the Company and the
Subsidiaries, in effect on the date hereof, a true and complete copy of which
has previously been delivered to the Purchaser; provided, that no investment
shall b made in securities rated below "investment grade" Standard & Poor's, a
division of The McGraw-Hill Companies, Inc., or Moody's Investors Service, Inc.;

     (i)  (i) issue, sell, grant, pledge or otherwise encumber any shares of its
capital stock or other securities, or split, combine or reclassify any of its
capital stock or issue securities in respect of or exchangeable for or
convertible into its capital stock or enter into any amendment of any material
term of any of its outstanding securities, or (ii) incur or assume any material
indebtedness or any other liabilities except, in either case, in the ordinary
course of business consistent with past practice or pursuant to existing credit
facilities;

     (j)  make any material change in the underwriting, reinsurance, marketing,
pricing, claim adjustment, claim processing, claim payment, reserving, financial
or accounting methods, practices or policies, except, in each case, in the
ordinary course of business consistent with past practice, as required by
Applicable Law or by reason of a concurrent change in GAAP or SAP;

     (k)  pay, discharge, settle or satisfy any material claims, Liens,
liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise) or waive any right, in each case, other than (i) policy
claims in the ordinary course of business consistent with past practice, and
(ii) other liabilities incurred in the ordinary course of business consistent
with past practice;

     (l)  (i) settle or compromise any claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes,
which, individually or in the aggregate, exceeds $50,000, (ii) make a request
for a written ruling of a Taxing Authority relating to Taxes, other than any
request for a determination concerning qualified status of any Benefit Plan
intended to be qualified under Code Section 401(a) or, (iii) enter into a
written and legally binding agreement with a Taxing Authority relating to Taxes
(other than a settlement or compromise described in (i), without regard to the
$50,000 threshold set forth above);

     (m)  modify or amend in any material respect or terminate any material
Contract or enter into any material, new Contract, except in the ordinary course
of business consistent with past practice;

     (n)  forfeit, abandon, modify, waive, terminate or otherwise change any of
its Permits;

     (o)  terminate, cancel or amend any insurance coverage maintained with
respect to any material assets which is not replaced by a comparable amount of
insurance coverage (including self insurance);

     (p)  make any payment pursuant to either Tax Allocation Agreement, other
than a payment consistent with past practice or in connection with the
transactions contemplated by this Agreement;

     (q)  revalue any of its assets, including, without limitation, writing off
notes or accounts receivable, other than in the ordinary course of business
consistent with past practice, as required by SAP or the Company's and the
Subsidiaries' auditors or as contemplated by this Agreement;

     (r)  authorize or make any capital expenditure in excess of $50,000;

     (s)  become a party to any agreement (other than insurance policies and
Reinsurance Agreements in the ordinary course of business consistent with past
practice) which, if it existed on the date hereof, would be required to be
listed in the Seller's Disclosure Schedule, or, other than as provided herein or
otherwise in the ordinary course of business and consistent with past practice,
amend, non-renew or terminate any existing insurance policy or Reinsurance
Agreement;

     (t)  enter into any transaction or commitment made, or any Contract or
agreement with Sierra, the Seller or any their Affiliates except as contemplated
hereunder (other than the Company or any Subsidiary);

     (u)  enter into any joint venture, partnership, managing general agency or
similar arrangement with any Person;

     (v)  consider or adopt a plan of complete or partial liquidation,
dissolution, rehabilitation, restructuring, recapitalization, re-domestication
or other reorganization;

     (w)  enter into or engage (through acquisition, product extension or
otherwise), in any material respect, in any new line of business;

     (x)  not take any affirmative action, or fail to take any reasonable action
within their control, as a result of which any of the changes or events listed
in 2.1(f) reasonably likely to occur;

     (y)  report periodically to the Purchaser on the status of the Business and
the status of the operation, and finances of the Company and the Subsidiaries;

     (z)  (i) take any action or course of action inconsistent with its
compliance with the covenants and agreements contained in this Agreement or (ii)
take or agree to commit to take any action that would make any representation or
warranty of Sierra or the Seller contained herein inaccurate in any material
respect at the Closing or omit to take any action necessary to prevent any such
representation or warranty from being inaccurate in any material respect at such
time; or

     (aa)  authorize any of, or commit or agree to take any of, the foregoing
actions in respect of which it is restricted by the provisions of this Section
3.2.

     3.3  [Intentionally Omitted]

     3.4  Tax Matters.

     (a)  Existing Tax Allocation Agreements. The existing Tax Allocation
Agreement, dated as of May 30, 1997, between Sierra, the Company and the other
signatories thereto and the Agreement to File Consolidated Federal Income Tax
Returns, dated August 6, 1998, between Sierra and Sierra Insurance Company of
Texas (together, the "Tax Allocation Agreements") shall terminate with respect
to the Company and the Subsidiaries with respect to taxable periods of the
Company and the Subsidiaries beginning on or after the Closing Date and any
obligations to make payments under such agreement shall be cancelled immediately
prior to the Closing Date except in respect of current income taxes payable or
receivable (not including any deferred tax assets) to or from Sierra on the one
hand and the Company and the Subsidiaries on the other hand to the extent set
forth as an asset or liability on the Closing Date Balance Sheet.

     (b)  Tax Returns and Payments.

              (i)The Seller shall timely prepare and file (or cause to be
prepared and filed) all income Tax Returns with respect to the Company and the
Subsidiaries for taxable periods that end on or before the Closing Date, all Tax
Returns of the Company and Subsidiaries required to be filed on or before the
Closing Date and all Tax Returns which the Company or Subsidiaries are required
to file on a consolidated, combined, unitary or similar basis with the Seller
(the "Seller's Tax Returns"). The Seller's Tax Returns relating to taxable
periods of the Company and the Subsidiaries which begin before and end after the
Closing Date shall be prepared in a manner consistent with past practices,
except to the extent required by law. The Seller shall be entitled to timely
payment by the Purchaser pursuant to the terms of Section 3.4(d)(iii) hereof and
Seller shall thereafter timely pay (or cause to be paid) all Taxes shown as due
and payable on the Seller's Tax Returns; provided, however, that Seller shall be
entitled to indemnity to the extent provided pursuant to Section 3.4(d) hereof.

              (ii)The Purchaser shall timely prepare and file (or cause to be
prepared and filed) all Tax Returns of the Company and Subsidiaries for taxable
periods that end after the Closing Date, other than the Seller's Tax Returns
(the "Purchaser's Returns"). The Purchaser shall be entitled to timely payment
by the Seller pursuant to the terms of Section 3.4(d)(iii) hereof and the
Purchaser shall thereafter timely pay (or cause to be paid) all Taxes shown as
due and payable on the Purchaser's Returns; provided, however, that the
Purchaser shall be entitled to indemnity to the extent provided pursuant to
Section 3.4(d) hereof.

              (iii)Except as otherwise provided in Section 3.4(b)(i) and (ii),
with respect to any Tax Return required to be filed by the Purchaser or the
Seller with respect to the Company and the Subsidiaries and as to which an
amount of Tax is allocable to the other party based on the principles set forth
in Section 3.4(d), the filing party shall provide the non-filing party and its
authorized representatives with a copy of such completed Tax Return and a
statement certifying the amount of Tax shown on such Tax Return that is
allocable to the non-filing party based on the principles set forth in Section
3.4(d) (the "Tax Allocation Statement"), together with appropriate supporting
information and schedules at least twenty (20) days (or such other time period
as is agreed by the parties to this Agreement) prior to the due date (including
any extension thereof) for the filing of such Tax Return, and the non-filing
party and its authorized representatives shall have the right to review and
comment on such Tax Return and the Tax Allocation Statement prior to the filing
of such Tax Return. If after such review, the non-filing party disagrees with
any item on such Tax Return or Tax Allocation Statement and the parties cannot
agree to the appropriate treatment or calculation thereof, the issue in dispute
shall be reviewed by Ernst & Young LLP (the "Tax Referee") provided Ernst &
Young LLP is then disinterested. If Ernst & Young LLP shall refuse to serve as
the Tax Referee or shall otherwise not be disinterested at the time it is
requested to serve in such capacity, the Tax Referee shall be selected by Sierra
and the Purchaser each naming three candidates (none of which shall have any
material relationship with the parties hereto or their respective Affiliates)
two of which shall be stricken by the counterparty, with the selection of the
remaining two candidates made by lottery. All fees and expenses relating to the
work, if any, to be preformed by the Tax Referee shall be borne equally by the
Purchaser, on the one hand, and Sierra and the Seller, on the other hand. The
Tax Referee shall determine the appropriate treatment or calculation of any
items as to which there is disagreement, and the findings of the Tax Referee
shall be binding on all parties, and the Tax Return shall be completed and filed
in a manner consistent with such findings. Any amounts allocable to the
non-filing party shall be paid to the filing party within five (5) Business Days
prior to the due date of the applicable Tax Return.

              (iv)The Purchaser and the Seller agree that if the Company or any
Subsidiary is permitted under any applicable Tax law to treat the Closing Date
as the last day of a taxable period, the Purchaser and the Seller shall treat
(or cause to be treated) the Closing Date as the last day of a taxable period.

     (c)  Tax Cooperation. Sierra and the Seller, on the one hand, and the
Purchaser (and the Company and the Subsidiaries, after the Closing), on the
other hand, shall provide each other with such cooperation and information as
either of them reasonably may request of the other in filing any Tax Return,
amended Tax Return or claim for refund, determining a liability for Taxes or a
right to a refund of Taxes or participating in or conducting any Contest or
other proceeding in respect of Taxes. Such cooperation and information shall
include providing copies of relevant Tax Returns or portions thereof, together
with accompanying schedules and related work papers and documents relating to
rulings or other determinations by Taxing Authorities, but in no event shall any
party be required to disclose to any other party any information relating to its
operations other than the Company and the Subsidiaries. Sierra, the Seller and
the Purchaser (and the Company and the Subsidiaries, after the Closing) shall
make their respective employees available on a mutually convenient basis to
provide explanations of any documents or information provided hereunder. Sierra
and the Seller, on the one hand, and the Purchaser (and the Company and the
Subsidiaries, after the Closing), on the other hand, will retain all Tax
Returns, schedules and work papers and all material records or other documents
relating to Tax matters ("Tax Books and Records") of the Company and the
Subsidiaries for each taxable period first ending after the Closing Date and for
all prior taxable periods until the later of: (i) the expiration of the statute
of limitations of the taxable periods to which such Tax Books and Records
relate, without regard to extensions except to the extent notified by the other
party(ies) in writing of such extensions for the respective Tax periods or
(ii) six (6) years following the due date (without extension) for such Tax
Returns; provided, that after such time, and before either Sierra or the Seller,
on the one hand, or the Purchaser (and the Company and the Subsidiaries, after
the Closing), on the other hand, shall dispose, or cause the disposal, of any of
such Tax Books and Records, at least ninety (90) calendar days prior written
notice to such effect shall be given by the party wishing to dispose of such Tax
Books and Records to the other parties, and such other parties shall be given an
opportunity, at their respective sole cost and expense, to remove and retain all
or any part of such Tax Books and Records as any such party may select;
provided, further, that in no event shall any party be required to disclose any
information relating to its operations other than the Company and the
Subsidiaries. Any information obtained under this Section 3.4(c) shall be kept
confidential, except as may be otherwise necessary in connection with the filing
of Tax Returns or claims for refund or in conducting any Contest or as otherwise
may be required by Applicable Law or the rules of any stock exchange.

     (d)  Indemnification.

              (i)After the Closing Date, Sierra and the Seller agree, jointly
and severally, to defend, indemnify and hold harmless the Purchaser, the Company
and the Subsidiaries from and against (A) any Taxes of the Company or any
Subsidiary attributable to or apportioned (based on the principles set forth in
this Section 3.4(d)) to any period or portion of a period ending on or before
the Closing Date (the "Pre-Closing Period") except to the extent such Taxes are
accrued as a liability on the Closing Date Balance Sheet and taken into account
in determining the Closing Date Statutory Surplus, (B) any Taxes imposed on the
Purchaser, the Company or any Subsidiary as a result of any breach of warranty
or misrepresentation under Section 2.1(r) or failure to perform under Section
3.4(a), (C) any Taxes imposed on any member of any affiliated, consolidated,
combined or unitary group with which any of the Company or any Subsidiary was a
member prior to the Closing for a taxable period ending on or before the Closing
Date for which the Company or any Subsidiary is liable pursuant to Treasury
Regulation Section 1.1502-6 or any similar provision of state, local or foreign
law, (D) any Taxes for which Seller is responsible under Section 3.4(g) and any
other Taxes imposed on either Seller or its subsidiaries or Affiliates (other
than the Company or any Subsidiary), and (E) any losses, liabilities, damages,
costs and expenses (including reasonable attorney's, accountant's, consultant's
and expert's fees and expenses) resulting from the foregoing, in each case
reduced by the amount of any Tax benefit to the Purchaser, the Company or the
Subsidiaries resulting from the event or occurrence giving rise to the
obligation to indemnify hereunder. The Seller shall pay such amounts as they are
obligated to pay the Purchaser under the preceding sentence within five (5)
Business Days after payment of any applicable Tax liability by the Purchaser,
the Company, any Subsidiary or any of their Affiliates.

              (ii)After the Closing Date, the Purchaser shall indemnify and hold
harmless the Seller and its Affiliates from and against (A) any Taxes of the
Company or a Subsidiary that are allocable to or apportioned (based on the
principles set forth in this Section 3.4(d)) to a period or portion of a period
beginning after the Closing Date (the "Post-Closing Period") other than any such
Taxes for which the Seller has an indemnification obligation pursuant to this
Section 3.4(d), (B) any Taxes for which the Purchaser is responsible under
Section 3.4(g) and any other all Taxes imposed on either the Purchaser or its
subsidiaries or Affiliates (other than the Company or any Subsidiary), and (C)
any losses, liabilities, damages, costs and expenses (including reasonable
attorney's, accountant's, consultant's and expert's fees and expenses) resulting
from the foregoing, in each case reduced by the amount of any Tax benefit to the
Seller or its Affiliates resulting from the event or occurrence giving rise to
the obligation to indemnify hereunder. The Purchaser shall pay such amounts
within five (5) Business Days after payment of any such Tax liability by the
Seller or an Affiliate thereof.

              (iii)In the case of Taxes that are payable with respect to a
taxable period that begins before the Closing Date and ends after the Closing
Date, the portion of any such Tax that is allocable to the portion of the period
ending on the Closing Date shall be:

                 (A)  in the case of Taxes that are either (x) based upon or
related to income or receipts, or (y) imposed in connection with any sale or
other transfer or assignment of property (real or personal, tangible or
intangible) (other than conveyances pursuant to this Agreement, to the extent
provided under Section 3.4(g)), deemed equal to the amount which would be
payable if the Tax year ended with the Closing Date; and

                 (B)  in the case of Taxes imposed on a periodic basis with
respect to the assets of the Company or any Subsidiary, or otherwise measured by
the level of any item, deemed to be the amount of such Taxes for the entire
period (or, in the case of such Taxes determined on an arrears basis, the amount
of such Taxes for the immediately preceding period), multiplied by a fraction
the numerator of which is the number of calendar days in the period ending on
the Closing Date and the denominator of which is the number of calendar days in
the entire period.

     (e)  Notification of Proceedings; Control; Refunds.

              (i)After the Closing, in the event that the Purchaser or the
Company or any Subsidiary receives notice, whether orally or in writing, of any
pending or threatened Tax audit, examinations, claims, adjustments, assessments,
administrative or judicial proceeding or related matter with respect to Taxes (a
"Contest") for which the Seller is responsible under Section 3.4(d), or if a
Seller receives such notice of such matters with respect to Taxes for which the
Purchaser is responsible under Section 3.4(d), the party receiving notice shall
notify in writing the potentially affected party within ten (10) days thereof;
provided that a party that is not provided with such notice shall be relieved of
its indemnification obligations hereunder only to the extent that such delay in
notice resulted in actual harm to such party.

              (ii)Each of the Seller and the Purchaser (as applicable, the
"Controlling Party") shall have the sole right (except as otherwise specified in
this Section 3.4(e)) to control any Contest, initiate any claim for refund, file
any amended return, contest, resolve and defend against any assessment, notice
of deficiency or other adjustment or proposed adjustment relating to or with
respect to those Tax Returns that it is required to prepare and file pursuant to
Section 3.4(b); provided, however, that in the event that any such adjustment
could have an adverse effect on the Taxes for which the other party (the
"Affected Party") is responsible under Section 3.4(d), the Controlling Party (A)
shall give the Affected Party written notice of any such adjustment, (B) shall
permit the Affected Party to participate in the proceeding to the extent the
adjustment may affect the Taxes for which the Affected Party is responsible
under Section 3.4(d) and (C) shall not settle or otherwise compromise such
proceeding without the prior written consent of the Affected Party, which
consent shall not be unreasonably withheld.

              (iii)The Purchaser shall pay or cause to be paid to the Seller an
amount equal to any Tax refunds or credits (except to the extent such refund is
the result of the carry back of a net operating or capital loss of the Company
or any Subsidiary arising in a Post-Closing Period as a result of Applicable Law
not permitting the election described in the last sentence of this Section
3.4(e)(iii)) attributable to any Pre-Closing Period received or credited to the
Purchaser, the Company or any Subsidiary, net of any direct costs attributable
to receipt of such refund or credit, including Taxes payable with respect to
such refund, within thirty (30) days after the receipt of such refund or credit;
provided, however, that the Seller shall only be entitled to Taxes refunded to
the Purchaser to the extent that such refund is in excess of a specific accrual
provided therefor on the Closing Date Balance Sheet and taken into account in
the determination of Closing Date Statutory Surplus. All refunds of Taxes of the
Company and any Subsidiary attributable to any Post-Closing Period or
Pre-Closing Period and not payable to the Seller pursuant to the immediately
preceding sentence shall be for the benefit of the Purchaser and if received or
otherwise credited to the Seller or any Affiliate thereof (other than the
Company or any Subsidiary), the Seller shall pay an amount equal to such refund
or credit net of any direct costs attributable to receipt of such refund or
credit to the Purchaser within thirty (30) days after the receipt of such refund
or credit. At the Seller's request, the Purchaser shall cooperate with the
Seller in obtaining such refunds, including through the filing of amended Tax
Returns or refund claims as prepared by the Seller, at its own expense; and, at
the Purchaser's request, Sierra and the Seller shall cooperate with the
Purchaser in obtaining such refunds, including through the filing of amended Tax
Returns or refund claims as prepared by the Purchaser, at its own expense. To
the extent permitted by Applicable Law, Purchaser shall elect, or cause an
election to be made, to waive the carry back of all net operating or capital
losses of the Company or any Subsidiary that would otherwise be carried back to
a Pre-Closing Period.

     (f)  Tax Effect of Payments. Sierra and the Seller, on the one hand, and
the Purchaser, on the other hand, agree to treat all payments made by either to
or for the benefit of the other (including any payments to the Company or any
Subsidiary) under this Section 3.4 and under other indemnity provisions of this
Agreement, as adjustments to the Purchase Price or as capital contributions for
Tax purposes and that such agreed treatment shall govern for Tax purposes
hereof, except to the extent that the laws of a particular jurisdiction provide
otherwise, in which case such payments shall be made in an amount sufficient,
taking into account Tax benefits and detriments, to indemnify the relevant party
on an after-Tax basis.

     (g)  Transfer Taxes. The Purchaser and the Seller will each be liable for
one half of all sales, use, recording, transfer or similar taxes arising from
the transactions contemplated by this Agreement. The parties shall reasonably
cooperate with each other in connection with the foregoing, including, without
limitation, allocating the Purchase Price to each asset subject to such Taxes.

     (h)  FIRPTA Certificate. The Seller shall deliver or cause to be delivered
to the Purchaser on the Closing Date a FIRPTA Certificate, in form and substance
reasonably satisfactory to the Purchaser, certifying that Seller is not a
"foreign person" for the purposes of Section 1445 of the Code.

     (i)  Conduct of Business on and following the Closing Date. Neither Sierra
or the Seller, on the one hand, nor the Purchaser or any Affiliate, on the other
hand, shall make or cause to be made any election or take or cause to be taken
any action which would increase the other party's liability to pay Taxes
pursuant to the terms of this Agreement unless such election or action is
required by Applicable Law.

     (j)  Tax Rights and Obligations. Notwithstanding any other provisions of
this Agreement, all rights and obligations with respect to Taxes shall be
governed solely by Section 2.1(r), this Section 3.4 and Section 5.1 of this
Agreement.

     (k)  Miscellaneous.

              (i)Regardless of whether a Contest is commenced, if Sierra or the
Seller becomes aware of the commencement of any Tax audit or administrative or
judicial proceeding which is reasonably expected to result in any liability for
which Sierra and the Seller have agreed to indemnify the Purchaser, the Company
or any Subsidiary pursuant to the provisions of Section 3.4(d), Sierra or the
Seller shall promptly so inform the Purchaser in writing.

              (ii)All indemnities under this Section 3.4 shall be paid
dollar-for-dollar, in accordance with their terms, without regard to any caps,
floors, baskets or other similar limitations; provided that the Purchaser may,
in its sole discretion and upon written notice to the Seller, elect to treat any
indemnification to which it would be entitled under this Section 3.4 as an
offset against the minimum Contingent Purchase Price under Section 2.1(d) of the
Contingent Purchase Price Note Agreement.

     3.5  Non-Admitted Assets.

     (a)  Sierra will be entitled to retain all fully depreciated and
non-admitted assets excluded from the Closing Date Balance Sheet, which are set
forth on Schedule 2 hereto. In furtherance thereof, Sierra shall cause the
Company and the Subsidiaries to convey such non-admitted assets to Sierra on or
prior to Closing. Sierra shall cause an updated version of Schedule 2 to be
delivered to the Purchaser five (5) Business Days prior to the Closing Date. The
Purchaser will, and shall cause its Affiliates to, use commercially reasonable
efforts to cooperate with Sierra and its Affiliates with regard to collection
and realization efforts in connection with any such assets, including any assets
purchased pursuant to Section 3.5(b). Sierra and the Seller jointly and
severally agree to defend, indemnify and hold harmless the Purchaser, the
Company and the Subsidiaries, dollar-for-dollar (without regard to any caps,
floors, baskets or other similar limitations), for any Damages and other
liabilities arising out of or relating to any attempt by Sierra and its
Affiliates (including, without limitation, through any collection or recovery
proceedings) in connection with any collection and realization efforts
undertaken in connection with any such non-admitted assets or assets purchased
pursuant to Section 3.5(b). Without limiting the generality of the foregoing,
Sierra and the Seller jointly and severally agree to reimburse the Purchaser for
all reasonable expenses incurred by Purchaser in complying with the provisions
of Sections 3.5(a) and (b), such reimbursement to be provided no later than two
(2) Business Days following the delivery from time to time by the Purchaser to
Sierra or the Seller of a statement setting forth such expenses.

     (b)  On the one (1) year anniversary of the Closing Date, the Seller shall
purchase from the Purchaser, for cash in immediately available funds, all
uncollected premium receivables that (i) were included as admitted assets on the
Closing Date Balance Sheet; (ii) became non-admitted assets within the one (1)
year period following the Closing; and (iii) remain non-admitted assets on such
date. The purchase price for such premiums receivables shall be the amount
attributed thereto as statutory surplus on the Closing Date Balance Sheet and as
may be recorded by the Company and the Subsidiaries on their respective
Statutory Statements following the Closing. From and after the Closing,
Purchaser shall, and shall cause its Affiliates to, provide the Seller and its
Affiliates with reasonable assistance in connection with the collection of any
such funds which reasonable assistance shall be at the sole cost and expense of
the Seller.

     (c)  Non-admitted DTA.

              (i)Purchaser shall pay Seller, in the manner described in this
Section 3.5(c), for the statutory non-admitted deferred income tax asset on the
Closing Date Balance Sheet (the "Non-admitted DTA") resulting from
non-deductible reserves of the Company and the Subsidiaries for losses,
allocated loss adjustment expenses and unallocated loss adjustment expenses
(such reserves are the "LLAE"), calculated in accordance with Section 846 of the
Code using, as appropriate, Company experience elections in effect as of the
Closing Date and the Tax Rate, as the benefit of this asset is includible by the
Purchaser as a deduction in subsequent Federal income tax returns, regardless of
whether such item of deduction results in a current reduction of Tax or a Tax
refund.

              (ii)At the time Seller delivers the Closing Date Balance Sheet to
Purchaser, Seller shall deliver to Purchaser a calculation of the Non-admitted
DTA and, in accordance with GAAP, of the deferred income tax asset of the
Company and the Subsidiaries (exclusive of any valuation adjustment) resulting
from LLAE (the "Closing Date DTA"), accompanied by an independent auditor's
report of Deloitte & Touche to the effect that such calculation presents fairly
the Closing Date DTA of the Company and the Subsidiaries in accordance with GAAP
and Non-admitted DTA in accordance with SAP, it being understood that for
purposes of this Section 3.5(c), all of the Non-admitted DTA shall be deemed to
be resulting from LLAE.

              (iii)Purchaser shall, with respect to each taxable year of the
Company and the Subsidiaries ending after the Closing Date, calculate in
accordance with GAAP the remaining portion (the "Remaining DTA") of the Closing
Date DTA as of the end of such year. For the avoidance of doubt, adjustments to
the Closing Date DTA of the Company and the Subsidiaries shall be made for these
purposes as a result of actual payments relating to the LLAE and not as a result
of any adjustments to the reserves after the Closing as a result of reserve
strengthening. The Purchaser shall pay the Seller an amount equal to the product
of the Non-admitted DTA and a fraction, the numerator of which shall be the
difference between the Remaining DTA as of the close of the immediately
preceding taxable year (or, in the case of the first taxable year following the
Closing Date, the Closing Date DTA) and the Remaining DTA at the close of such
taxable year, and the denominator of which shall be the Closing Date DTA.

              (iv)The calculations of Remaining DTA will be based on tax returns
filed by the Purchaser and any payments required to be made by the Purchaser
hereunder shall be made within 180 days of the end of the taxable year to which
such tax returns relate. Purchaser shall not be required to make any
calculations for any taxable year after the first taxable year in which the
Remaining DTA equals zero.

              (v)In the event Purchaser or Seller disagrees with the
calculations of Non-admitted DTA, Closing Date DTA or Remaining DTA, the
Purchaser or Seller may dispute such calculations in accordance with the
provisions of Section 1.4(c) hereof.

              (vi)The obligation of Purchaser to pay Seller for the Non-admitted
DTA shall survive any termination or expiration of this Agreement or the
Contingent Purchase Price Note Agreement unless the Purchaser and the Seller
agree that the Purchaser will pay any remaining amount to Seller on a net
present value basis at June 30, 2010.

              (vii)For purposes of this section, "Tax Rate" shall mean the
highest marginal U.S. federal income tax rate for corporations in effect under
Section 11 of the Code for the year as of which the Closing Date DTA or
Remaining DTA, as the case may be, is being determined, which is 35% for 2003.
Any change in the Tax Rate shall be taken into account in recalculating the
Closing Date DTA or Remaining DTA, which adjustments shall be made in accordance
with GAAP, and any payments required under this Section 3.5(c) will be adjusted
to reflect such recalculations.

     3.6  Access Prior to Closing. Sierra and the Seller shall afford the
Purchaser and its representatives (including, without limitation, its
independent public accountants and counsel) reasonable access upon reasonable
notice and during regular business hours from the date hereof until the Closing
Date to any and all of the premises, properties and Records relating to the
Company and the Subsidiaries (including access to Tillinghast Towers-Perrin, the
Company's independent actuary, subject to the Purchaser's execution of customary
access letters) for the purpose of enabling the Purchaser to confirm the
accuracy of Sierra and the Seller's representations and warranties, and its
compliance with its covenants, contained in this Agreement and to keep itself
apprised of the business, affairs, operations and financial results of the
Company and the Subsidiaries, but not to permit the Purchaser to participate in
the management of the business of the Seller, the Company or the Subsidiaries.
Sierra and the Seller shall cause the employees of the Company and the
Subsidiaries to provide reasonable assistance to the Purchaser in the
Purchaser's investigation of matters relating to the purchase of the Shares;
provided, however, that the Purchaser's investigation shall be conducted in a
manner which does not interfere in any material respect with the Company's or
the Subsidiary's normal operations, customers and employee relations. No
investigation or access to information pursuant to this Section 3.6 shall affect
any representation or warranty made by Sierra or the Seller to the Purchaser
hereunder or otherwise affect the rights and remedies available to the Purchaser
hereunder.

     3.7  Maintenance and Preservation of Records. Through the Closing Date, the
Seller shall cause the Company and the Subsidiaries to maintain the Records in
all material respects in the same manner and with the same care that the Records
have been maintained prior to the execution of this Agreement. The Purchaser
agrees that it shall preserve and keep the Records of the Company and the
Subsidiaries delivered to it hereunder for a period not exceeding the greater of
(x) seven (7) years from the Closing Date and (y) the maximum period required
under Applicable Law, and shall make such Records available to Sierra or the
Seller for inspection and copying at Sierra's own expense for any reasonable
purpose, including in connection with the matters described in Sections 3.1, 3.4
and 3.15 and the agreements contemplated by the Contingent Purchase Price Note
Agreement, at the Seller's expense. In the event the Purchaser wishes to destroy
such Records after that time, it shall first give thirty (30) days' prior
written notice to each of Sierra and the Seller and each of Sierra and the
Seller shall have the right at its option and at their expense, upon prior
written notice given to the Purchaser within said 30-day period, to take
possession of said records within sixty 60 days after the date of such notice to
the Purchaser. In addition, following the Closing Date, the Seller agrees that
it will allow the Purchaser and its representatives (including, without
limitation, its independent public accountants and counsel) reasonable access
upon reasonable notice and during regular business hours, to Records which
remain in the Seller's possession. In the event the Seller wishes to destroy
such Records, it shall first give thirty (30) days' prior written notice to the
Purchaser, and the Purchaser shall have the right at its option and at its
expense upon written notice given to the Seller within said 30-day period, to
take possession of said Records within sixty (60) days after the date of such
notice to the Seller.

     3.8  Confidentiality and Announcements.

     (a)  The terms of the letter agreement dated as of September 16, 2002 (the
"Confidentiality Agreement") between Sierra and the Purchaser are herewith
incorporated by reference and shall continue in full force and effect until
Closing and if this Agreement is terminated shall remain in full force and
effect after such termination; provided that, following the Closing Date, Sierra
and the Seller jointly and severally covenant and agree to keep all non-public
information relating to the Company and the Subsidiaries confidential on the
same terms as set forth for the Purchaser in the Confidentiality Agreement. If
this Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall continue in full force and effect pursuant to
the terms thereof.

     (b)  The Purchaser and the Seller shall agree with each other as to the
form, timing and substance of any press release related to the execution of this
Agreement and the Operative Documents, and shall consult each other as to the
form, timing and substance of other public disclosures related thereto,
provided, however, that nothing contained herein shall prohibit either party,
following notification to the other party if practicable, from making any
disclosure which its counsel determines to be required by any Applicable Law or
the applicable rules of any stock exchange.

     (c)  From and after the date hereof through the Closing Date, the Purchaser
will maintain the confidentiality of any non-public personal health and
financial information of policyholders, or claimants under policies, of the
Company or any Subsidiary in its possession in accordance with Applicable Law
and will, with respect to such information, comply with all Applicable Laws
pertaining to the confidentiality of such personal financial and personal health
information including, without limitation, the Gramm-Leach-Bliley Act, 15 U.S.C.
§§ 6801-6827 and any other applicable state or federal privacy rules or
regulations.

     (d)  Notwithstanding anything herein or in the Confidentiality Agreement to
the contrary, each party hereto (and each employee, representative, or other
agent of any party) may disclose to any and all Persons, without limitation of
any kind, the tax treatment and tax structure of any and all transaction(s)
contemplated herein and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to any party (or to any employee,
representative, or other agent of any party) relating to such tax treatment or
tax structure, provided, however, that this authorization of disclosure shall
not apply to restrictions reasonably necessary to comply with securities laws.
This authorization is not intended to permit disclosure of any other information
including, without limitation, (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of the transaction, (ii) the
identities of participants in the transaction, (iii) any pricing information,
(iv) any financial information or (vi) any other term or detail not related to
the tax treatment or tax structure of the transaction. This authorization of
disclosure is retroactively effective immediately upon commencement of the first
discussions regarding the transactions contemplated herein.

     3.9  Regulatory and Other Authorizations.

     (a)  The Purchaser and the Seller shall cooperate with each other and
(i) shall use their commercially reasonable efforts promptly to prepare and to
file all necessary documentation, and to effect all applications, notices,
petitions and filings, with each Governmental Authority which are necessary or
advisable to consummate the transactions contemplated by this Agreement, and
(ii) shall use their commercially reasonable efforts to obtain as promptly as
practicable any Permit of such Governmental Authority which is necessary or
advisable to consummate the transactions contemplated by this Agreement.

     (b)  The Purchaser and the Seller shall cooperate with each other and
(i) shall use their commercially reasonable efforts promptly to prepare and to
file all necessary documentation, and to effect all applications, notices,
petitions and filings, with each third party (other than a Governmental
Authority) which are necessary or advisable to consummate the transactions
contemplated by this Agreement, and (ii) shall use their commercially reasonable
efforts to obtain as promptly as practicable any Permit of such third party
which is necessary or advisable to consummate the transactions contemplated by
this Agreement.

     (c)  Without limiting the generality of the foregoing, as soon as
practicable after execution and delivery of this Agreement, the Purchaser and
the Seller shall make all filings required under the HSR Act. The Purchaser and
the Seller will each furnish all information as may be required by any other
state regulatory agency properly asserting jurisdiction or by the FTC and the
United States Department of Justice under the HSR Act in order that the
requisite approvals for the purchase and sale of the Shares pursuant hereto, and
the transactions contemplated hereby, be obtained or to cause any applicable
waiting periods to expire.

     (d)  The Purchaser and the Seller shall have the right to review in
advance, and shall consult with the other party on, in each case subject to
Applicable Laws relating to the exchange of information, all the information
relating to the Seller, the Company and the Subsidiaries or the Purchaser, as
the case may be, and any of their respective Affiliates, which appear in any
filing made with, or written materials submitted to, any Governmental Authority
or any other third party in connection with the transactions contemplated by
this Agreement. The parties hereto agree that they will consult with each other
with respect to the obtaining of any Permit from a Governmental Authority or
other third party necessary or advisable to consummate the transactions
contemplated by this Agreement and each party shall keep the other apprised of
the status of obtaining any such Permits. The party responsible for any such
filing shall promptly deliver to the other party evidence of the filing of all
applications, filings, registrations and notifications relating thereto, and any
supplement, amendment or item of additional information in connection therewith.
The party responsible for a filing shall also promptly deliver to the other
party a copy of each notice, order, opinion and other item of correspondence
received from or sent to any Governmental Authority by such filing party in
respect of any such application. In exercising the foregoing rights and
obligations, the Purchaser and the Seller shall act reasonably and promptly.

     (e)  The Purchaser and the Seller shall, upon request, furnish each other
with all information concerning themselves, their subsidiaries, directors,
officers and stockholders and such other matters as may be reasonably necessary
in connection with any statement, filing, notice or application made by or on
behalf of the Purchaser, the Company or any of their respective Affiliates to
any Governmental Authority in connection with the transactions contemplated by
this Agreement or the other Operative Documents (except to the extent that such
information would be, or relates to information that would be, filed under a
claim of confidentiality).

     (f)  The Purchaser and the Seller shall promptly advise each other upon
receiving any communication from any Governmental Authority whose consent or
approval is required for consummation of the transactions contemplated by this
Agreement which causes such party to believe that there is a reasonable
likelihood that any requisite regulatory approval will not be obtained or that
the receipt of any such approval will be materially delayed.

     3.10  Further Assurances. At any time and from time to time after the date
hereof, the parties agree to cooperate with each other, to execute and deliver
such other documents, instruments of transfer or assignment, Records and do all
such further acts and things as may be necessary or desirable to carry out the
transactions contemplated hereunder including facilitating Seller's purchase
option rights, and its or its designees operation of any purchased asset,
pursuant to Sections 3.1, 3.5, 3.15, 3.17 or 3.22. Each such party shall, on or
prior to the Closing Date, use its commercially reasonable efforts to fulfill or
obtain the fulfillment of the conditions precedent to the consummation of the
transactions contemplated hereby, including the execution and delivery of any
documents, certificates, instruments or other papers that are reasonably
required for the consummation of the transactions contemplated hereby.

     3.11  Noncompetition/Nonsolicitation; Use of Names or Marks.

     (a)  Neither the Purchaser nor any of its Affiliates, including, after the
Closing, the Company, the Subsidiaries or any of their Affiliates shall use any
information contained in the Records to issue, underwrite, reinsure or assume
any workers' compensation insurance, or otherwise seek to engage in the workers'
compensation insurance business, with regard to any Person who was a customer or
client of the Company or any Subsidiary on the Closing Date.

     (b)  Promptly following the Closing, Purchasers will, and will cause the
Company or any Subsidiary to, cease employing the name "Sierra" in the conduct
of its operations or otherwise, including taking all necessary steps to change
the name of any Subsidiary containing "Sierra".

     3.12  Certain Actions; Notification of Certain Matters.

     (a)  Neither Sierra or the Seller nor the Purchaser will take, or agree to
commit to take, any action that is intended to make any representation or
warranty of such Person contained herein inaccurate in any respect at the
Closing Date.

     (b)  Each party shall give prompt notice to the other party of (i) the
occurrence, or failure to occur, of any event or the existence of any condition
that has caused or could reasonably be expected to cause any of its
representations or warranties contained in this Agreement to be untrue or
inaccurate in any material respect at any time after the date of this Agreement,
up to and including the Closing Date (except to the extent such representations
and warranties are given as of a particular date or period and relate solely to
such particular date or period) and (ii) any failure on its part to comply with
or satisfy, in any material respect, any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.

     3.13  Expenses. Regardless of whether any or all of the transactions
contemplated by this Agreement are consummated, and except as otherwise
expressly provided herein, the Purchaser and the Seller shall each bear their
respective direct and indirect expenses incurred in connection with the
negotiation and preparation of this Agreement, the other Operative Documents and
the consummation of the transactions contemplated hereby or thereby. All
expenses incurred by the Company or the Subsidiaries will be paid prior to the
Closing or will be accrued on the Closing Date Balance Sheet.

     3.14  Certified Executive Payments. At the Closing, Sierra and the Seller
shall certify which, if any of the executives listed on Section 3.14 of the
Seller's Disclosure Schedule shall have been employed by the Seller, the Company
or a Subsidiary, as the case may be, as of the Closing Date (each a "Certified
Executive"). Within five (5) Business Days of the Closing, the Purchaser shall
pay the amounts set forth in respect of each such Certified Executive on Section
3.14 of the Seller's Disclosure Schedule, to the Seller in cash in immediately
available funds; provided, that neither the Purchaser nor any Affiliate
(including, following the Closing, the Company and the Subsidiaries) shall have
any other obligation, contractual or otherwise, with respect to any Certified
Executive.

     3.15  Intercompany Accounts; Affiliate Agreements.

     (a)  Except as set forth in Section 3.15(a) of the Seller's Disclosure
Schedule, Sierra and the Seller shall cause all intercompany accounts receivable
or payable as of the close of the last full month immediately preceding the
Closing Date (whether or not currently due or payable) between (x) the Company
or any Subsidiary, on the one hand, and (y) Sierra, the Seller or any of their
Affiliates (other than the Company or any Subsidiary), or any of the Employees
(other than those solely employed by or serving in such capacity(ies) for the
Company or any Subsidiary and not by or for Sierra or the Seller), on the other
hand (collectively, "Intercompany Accounts"), to be settled in full (without any
premium or penalty) at or prior to the Closing. The Closing Date Balance Sheet
shall set forth an updated status of the Intercompany Accounts as of the Closing
Date. The Purchaser or the Seller or their respective Affiliates, as applicable,
shall promptly pay, or, in the case of an Affiliate, the Purchaser or the
Seller, as applicable, shall cause such Affiliate to promptly pay, the owed
party, in immediately available funds, on behalf of the updated Intercompany
Accounts as set forth on the Closing Date Balance Sheet. All payments and any
disputes with regard to such update shall be subject to the procedures set forth
in Section 1.4, mutatis mutandis.

     (b)  Except as otherwise provided in Section 3.15(b) of the Seller's
Disclosure Schedule, all Affiliate Agreements shall be terminated and discharged
without any further liability or obligation thereunder (or any premium or
penalty) effective at the Closing, upon terms and pursuant to instruments
reasonably satisfactory to the Purchaser.

     (c)  Except with respect to the Intercompany Accounts set forth on Section
3.15(a) of the Seller's Disclosure Schedule which would not be settled, and the
Affiliate Agreements set forth on Section 3.15(b) of the Seller's Disclosure
Schedule, Sierra and the Seller hereby jointly and severally agree to defend,
indemnify and hold harmless the Purchaser and the Company and the Subsidiaries,
dollar-for-dollar (without regard to any caps, floors, baskets or other similar
limitations), from and against any and all Damages and other liabilities under
or related to any Intercompany Account or Affiliate Agreement.

     3.16  Employee Matters.

     (a)  Neither the Company nor any Subsidiary shall have any Employees as of
the Closing, and Sierra and the Seller shall be responsible for any and all
severance obligations and other liabilities relating to the compensation and
benefits with respect to, or any other matter arising out of or related to, the
compensation and benefits with regard to the employment or termination of any
Employee, except to make the payment to Seller described in Section 3.14.
Effective as of the Closing, Sierra and the Seller shall take all such actions
as may be necessary to cause (a) all Employees to cease active participation in
all Benefit Plans and (b) the Company and each Subsidiary to cease to be a
participating and contributing employer in the Benefit Plans in a manner that
none of the Company or any Subsidiary has any obligation, responsibility or
liability under such Benefit Plans, or to any current or former Employees with
respect to such Benefit Plans. The Purchaser shall neither adopt, become a
sponsoring employer of, and the Company, the Subsidiaries and the Purchaser
shall have no obligations, responsibility or liabilities under, the Benefit
Plans (including but not limited to any funding or payment obligation), or to
the current or former Employees with respect to the Benefit Plans.

     (b)  Notwithstanding anything in this Agreement to the contrary except to
make the payment to Seller described in Section 3.14, Sierra and the Seller
hereby jointly and severally agree to defend, indemnify against and hold the
Purchaser, the Company and the Subsidiaries harmless, dollar-for-dollar (without
regard to any caps, floors, baskets or other similar limitations), from and
shall pay any and all Damages and other liabilities arising out of or otherwise
in respect of any liabilities or obligations with respect to, or in any manner
arising out of or related to, the compensation and benefits with regard to the
employment or termination of any Employee, the employment practices of the
Company, the Subsidiaries, Sierra or the Seller, the benefit plans of any member
of the Company's "controlled group" (within the meaning of 4001(a) of ERISA), or
the Benefit Plans including without limitation (i) any failure of Sierra and the
Seller to discharge their obligations under Sections 3.16(a), and (ii) the
termination of, or cessation of participation of any Employee or the Company or
any Subsidiary (as a participating employer) in the Benefit Plans (including,
but not limited to, income or excise tax assessments, liabilities relating to
participant benefit claims or fiduciary conduct, or liabilities otherwise
arising under ERISA or the Code).

     (c)  The Seller shall be responsible for providing or discharging any and
all notifications, benefits and liabilities to available Employees and
Governmental Authorities required by the WARN Act or by any other applicable law
relating to plant closings or employee separations or severance pay that are
required to be provided.

     (d)  The Seller shall retain all obligations with respect to continued
coverage under COBRA (and any similar state law), Section 4980B of the Code, and
Part 6 of Subtitle B of Title 1 of ERISA and the regulations thereunder for all
Employees.

     3.17  Print Shop. At or before the Closing Date, Sierra or its designees
shall purchase the print shop, located at Building B, 209 Mayflower Avenue,
North Las Vegas, Nevada and as more particularly described in Section 3.17 of
the Seller's Disclosure Schedule, (the "Print Shop") for $1,960,000 in cash in
immediately available funds.

     3.18  Information Systems. From and after the Closing Date, Sierra or its
designees shall be provided with reasonable access, free of charge, to any or
all of the information systems equipment or related software, including the
systems and software set forth on Section 3.18 of the Seller's Disclosure
Schedule, to the extent reasonably necessary or appropriate to enable Sierra to
fulfill its obligations under any Operative Document; provided, that such access
shall be (a) afforded at the sole cost and expense of Sierra, (b) conducted in a
manner which does not unreasonably interfere with the Purchaser's or any of its
Affiliates' (including, following the Closing, the Company and the Subsidiaries)
normal business operations and (c) shall be subject to the confidentiality
provisions hereof or of any other Operative Document, as applicable.

     3.19  Obligations of Sierra and the Seller. Sierra and the Seller jointly
and severally agree that in each instance where the Company and/or any
Subsidiary is obligated to act or refrain from acting under this Agreement
during the period prior to the Closing, Sierra and/or the Seller shall cause the
Company and/or any Subsidiary to so act or refrain from acting.

     3.20  Certain Software Licenses. Sierra and the Seller jointly and
severally agree to take all action necessary (including, without limitation,
making any required payments) to assure that the software licenses described in
Section 3.20 of the Seller's Disclosure Schedule (collectively, the "Software
Licenses") are in full force and effect and usable by the Company and the
Subsidiaries on the Closing Date. Notwithstanding anything in this Agreement to
the contrary, Sierra and the Seller hereby jointly and severally agree to
defend, indemnify and hold the Purchaser, the Company and each Subsidiary
harmless, dollar for dollar (without regard to any caps, floors, baskets or
other similar limitations), from and shall pay any and all Damages and other
liabilities arising out of or otherwise in respect of any legal, administrative,
arbitration or other similar proceeding, claim, suit, action or governmental or
regulatory investigation of any nature brought against the Purchaser, the
Company or any Subsidiary alleging (x) any pre-Closing Date violation of any
Software License which is Licensed Intellectual Property by the Company or any
Subsidiary or (y) that any software which is Owned Intellectual Property
infringes on any existing patent, trademark, copyright or other intellectual
property right of any third party.

     3.21  Collection of Guaranty Funds Receivable on Deposit. The Purchaser
shall, and will cause its Affiliates to, use commercially reasonable efforts to
cooperate with Sierra and its Affiliates with regard to collection and
realization efforts undertaken by Sierra and its Affiliates in connection with
all amounts accounted for by the Company and the Subsidiaries as "guaranty funds
receivable on deposit" or that are accounted for by the Company and the
Subsidiaries as "receivables" on the Closing Date Balance Sheet or which the
Company and the Subsidiaries shall so accrue on their Statutory Statements as a
result of post-Closing assessments on Subject Policies (as defined in the
Transition Services Agreement) up to and including July 31, 2007 ("Guaranty
Receivables"). On July 31, 2007, Sierra shall provide the Purchaser with a list
of each Guaranty Receivable that remains uncollected as of such date (the
"Uncollected Guaranty Receivables"). On or before August 2, 2007, Sierra, or one
of its Affiliates shall purchase from the Purchaser all such Uncollected
Guaranty Receivables for a purchase price equal to the aggregate dollar amount
of such Uncollected Guaranty Receivables. Such purchase price shall be paid, at
Sierra's sole option, in either (i) cash in immediately available funds or (ii)
by a reduction in the Contingent Purchase Price.

     3.22  Real Property Mortgages. Section 3.22 of the Seller's Disclosure
Schedule sets forth a list of all real property mortgages currently included in
the Company's and each Subsidiary's admitted assets. Unless otherwise noted on
such schedule, each such asset is currently, and has regularly been, performing,
and not, whether with notice or lapse of time or both, in default. The Seller or
one of its Affiliates holds a secured first priority Lien on the collateral
securing each such asset. On or before Closing, the Seller shall purchase from
the Company or the applicable Subsidiary any asset designated as non-performing
on such schedule for cash, in immediately available funds, for a purchase price
equal to the applicable unpaid principal amount plus accrued and unpaid
interest. From and after Closing, the Seller shall reimburse the Purchaser for
all of its reasonable costs associated with any foreclosure proceedings that may
be necessary in connection with any such assets that become non-performing prior
to their scheduled date of maturity. The Purchaser shall provide Sierra with
prompt written notice of any such non-performance and an opportunity to purchase
any such non-performing asset prior to the Purchaser's commencement of
foreclosure proceedings as permitted by the applicable mortgage instrument or
Applicable Law. To the extent that any such foreclosure results in the Company
or the Subsidiary receiving assets or property having a value less than the
defaulted amount of the asset, Sierra shall promptly deliver to the Company or
the applicable Subsidiary an amount of cash, in immediately available funds,
equal to such difference. On or within ten (10) Business Days of March 1, 2005,
the Seller shall purchase for cash, in immediately available funds, from the
Company or the applicable Subsidiary, each such asset for a purchase price equal
to the applicable unpaid principal amount plus accrued and unpaid interest. Such
purchase shall be effected pursuant to customary agreements in form and
substance reasonably satisfactory to the Seller, the Purchaser and the Company
or the applicable Subsidiary.

     3.23  Further Action. Each of the parties hereto shall execute and deliver
such documents and other papers and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated hereby, including, without limitation using
commercially reasonable efforts to secure the claims administrator's agreement
to enter into the Third Party Claims Administration Agreement.

     3.24  Investment Assets; Security Deposits. The Seller shall update the
information contained in Section 2.1(u) and Section 2.1(bb) of the Seller's
Disclosure Schedule as of the last Business Day of each calendar month prior to
the Closing Date and shall deliver such updated Section 2.1(u) and Section
2.1(bb) of the Seller's Disclosure Schedule to the Purchaser within ten (10)
Business Days after the end of each calendar month.

     3.25  Sale of Certain Investment Assets. The Seller shall, prior to the
Closing Date, sell any and all investments listed on Section 3.25 of the
Seller's Disclosure Schedule, each of which shall be categorized in such Section
as either a U.S. Treasury security with a scheduled maturity in excess of ten
(10) years, a mortgaged backed security or a corporate floater security. The
Purchaser shall promptly reimburse the Seller, in cash in immediately available
funds, for the Seller's actual out-of-pocket costs, including, but not limited
to, brokerage fees and spreads made by any broker, any insurance department fees
and any other costs incident to selling such investments or purchasing
investments to replace such investments.

ARTICLE IV
Conditions to Closing

     4.1  Conditions to Obligations of Sierra and the Seller. The obligations of
Sierra and the Seller to consummate the sale of Shares to be sold hereunder are
subject to the fulfillment, prior to or on the Closing Date, of each of the
following conditions, unless waived by Sierra and the Seller:

     (a)  Regulatory Authorizations. All Permits of Governmental Authorities
necessary for the consummation by the Seller of the sale and purchase of the
Shares hereunder shall have been obtained subject only to conditions customarily
imposed by insurance regulatory authorities in transactions of the type
contemplated by this Agreement and the applicable waiting periods under the HSR
Act and the respective rules thereunder shall have expired or been terminated,
and there shall be in effect no preliminary or permanent injunction or other
order of a Governmental Authority of competent jurisdiction directing that the
transactions contemplated herein, or any of them, not be consummated.

     (b)  Representations and Warranties. The representations and warranties of
the Purchaser contained in this Agreement shall be true and correct in all
material respects (except that representations and warranties qualified by
materiality shall be true and correct in all respects) at the date hereof and at
and as of the Closing Date, with the same force and effect as if made at and as
of the Closing Date, except for any representation or warranty made or given as
of a specified date, which shall have been true and correct in all material
respects as of such date (except that representations and warranties qualified
by materiality shall be true and correct in all respects); and the Purchaser
shall have performed or complied in all material respects with all agreements
and covenants required by this Agreement to be performed or complied with by it
on or prior to the Closing Date.

     (c)  Certificate. The Purchaser shall have delivered to Sierra and the
Seller a certificate, dated the Closing Date, executed by a duly authorized
officer of the Purchaser to the effect that the conditions specified in Section
4.1(b) have been satisfied.

     (d)  Operative Agreements. Sierra and the Seller shall have received duly
executed counterparts, by the other parties thereto, of each of the Operative
Agreements.

     (e)  Credit Agreement Consents. Sierra shall have received all consents to
the transactions contemplated by this Agreement necessary under the terms of the
Credit Agreement.

     4.2  Conditions to Obligation of the Purchaser. The obligation of the
Purchaser to consummate the purchase of the Shares provided for herein is
subject to the fulfillment, prior to or on the Closing Date, of each of the
following conditions, unless waived by the Purchaser:

     (a)  Regulatory and Other Authorizations. All Permits of Governmental
Authorities necessary for the performance by the Purchaser of this Agreement and
the consummation of the sale and purchase of the Shares hereunder shall have
been obtained subject only to conditions (i) customarily imposed by insurance
regulatory authorities in transactions of the type contemplated by this
Agreement and (ii) that would not result in a material adverse effect on the
benefits, taken as a whole, which the Purchaser would otherwise receive from the
transactions contemplated by this Agreement had the Purchaser not been subject
to any such condition provided, however, that conditions imposing restrictions
or prohibitions on the payment of dividends by the Company or the Subsidiaries
or other restrictions or commitments imposed in lieu thereof shall not be deemed
to be uncustomary or to result in a material adverse effect on the benefits
which the Purchaser would otherwise receive from the transactions contemplated
by this Agreement and the applicable waiting period under the HSR Act and the
respective rules thereunder shall have expired or been terminated, and there
shall be in effect no preliminary or permanent injunction or other order of a
Governmental Authority of competent jurisdiction directing that the transactions
contemplated herein, or any of them, not be consummated.

     (b)  Representations and Warranties. The representations and warranties of
Sierra and the Seller contained in this Agreement shall be true and correct in
all material respects (except that representations and warranties qualified by
materiality and those contained in Section 2.1(j) shall be true and correct in
all respects) at the date hereof, and at and as of the Closing Date with the
same force and effect as if made at and as of the Closing Date, except for any
representation and warranty made or given as of a specified date, which shall
have been true and correct in all material respects as of such date (except that
representations and warranties qualified by materially shall be true and correct
in all respects); and Sierra and the Seller shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by Sierra and the Seller on or prior
to the Closing Date.

     (c)  Certificate. Each of Sierra and the Seller shall have delivered to the
Purchaser a certificate, dated the Closing Date, executed by a duly authorized
officer of such Person to the effect that the conditions specified in Sections
4.2(b), 4.2(h), 4.2(j) and 4.2(m) have been satisfied.

     (d)  Resignation of Directors and Officers. The directors and officers of
the Company and the Subsidiaries shall have delivered to the Purchaser duly
executed resignations effective as of the Closing Date.

     (e)  Third Party Consents. The Purchaser shall have received the third
party consents, approvals, authorizations or actions to the transactions
contemplated by this Agreement, if any, in form and substance reasonably
satisfactory to the Purchaser from the parties listed in Section 4.2(e) of the
Purchaser's Disclosure Schedule.

     (f)  Organizational Documents. The Purchaser shall have received a copy of
(i) the certificate or articles of incorporation, or similar organizational
document, of the Company and each Subsidiary, certified by the Commissioner of
Insurance or other appropriate official of the State of such entity's
jurisdiction of incorporation, dated as of a date not earlier than ten (10)
Business Days prior to the Closing Date and accompanied by a certificate of the
Secretary or Assistant Secretary of each such entity, dated as of the Closing
Date, certifying that no amendments have been made to such certificate or
articles of incorporation, or similar organizational document, since such date,
and (ii) the by-laws, or similar organizational document, of the Company and
each Subsidiary accompanied by a certificate of the Secretary or Assistant
Secretary of each such entity, dated as of the Closing Date, certifying that no
amendments have been made to such by-laws, or similar organizational document
since June 30, 2003.

     (g)  Good Standing. The Purchaser shall have (i) received a good standing
certificate for the Company and each Subsidiary from the Commissioner of
Insurance or other appropriate official of such entity's jurisdiction of
incorporation, dated as of a date not earlier than ten (10) Business Days prior
to the Closing Date and (ii) a certificate of the Secretary or Assistant
Secretary of each such entity, dated as of the close of business on the Business
Day prior to the Closing Date, certifying that the Company and each Subsidiary
are in "good standing" in such entity's jurisdiction of incorporation as of such
date.

     (h)  No Material Adverse Effect. The Purchaser shall have received a
certificate of a duly authorized officer of Sierra and the Seller, dated as of
the Closing Date, certifying that since the date of this Agreement, no event or
events shall have occurred which have, or which would reasonably be expected,
individually or in the aggregate, to have a material adverse effect on the
ability of Sierra, the Seller, the Company or any Subsidiary to timely perform
its obligations under this Agreement or any Operative Document to which it is a
party or to materially burden or materially delay the consummation of the
transactions contemplated hereby or thereby.

     (i)  Minute and Stock Books; Capital Stock. The Purchaser shall have
received (i) the minute books and stock certificate and transfer books (with all
canceled and unused stock certificates in the Company's or any Subsidiary's
possession or under their respective control attached) and the corporate seals
of the Company and each Subsidiary and (ii) stock certificates evidencing all of
the Subject Shares free and clear of all Liens and duly endorsed in blank or
accompanied by stock powers duly executed in blank, in proper form for transfer,
with all required stock transfer tax stamps affixed or provided for.

     (j)  Leases. Each Real Property Lease shall have been terminated or
assigned to Sierra or another third party with no liability, cost, obligation,
penalty or premium to the Company or the Subsidiaries.

     (k)  Disclosure Schedule. Sierra and the Seller shall have timely
delivered, or caused to be timely delivered, to the Purchaser any update to the
Seller's Disclosure Schedule required hereunder.

     (l)  Operative Agreements. The Purchaser shall have received duly executed
counterparts, by the other parties thereto, of each of the Operative Agreements.

     (m)  Owned Real Property. Any real property owned in fee by the Company or
any Subsidiary shall have been conveyed to Sierra or another third party with no
liability, cost, obligation, penalty or premium to the Company or the
Subsidiaries.

     (n)  Reinsurance Agreements. The Seller shall have delivered to the
Purchaser an updated Section 2.1(v) of the Seller's Disclosure Schedule
reflecting information as of a date not more than five (5) Business Days prior
to the Closing Date.

     (o)  Bill of Sale. The Company and the Subsidiaries, as applicable, shall
have timely executed and delivered to Sierra one or more general bills of sale
and such other instruments of transfer as may be desirable or necessary, in form
and substance reasonably acceptable to the Purchaser and Sierra to assign any
and all assets as required by Section 3.5 and Section 3.22.

ARTICLE V
Survival Of Representations And Warranties; Indemnification

     5.1  Survival of Representations and Warranties. The representations and
warranties of the parties hereto contained herein shall survive the Closing and
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the parties, for the period from the Closing to and including
the date eighteen (18) months after the Closing; provided, however, that the
agreements and covenants which by their terms require performance after the
Closing Date shall remain in full force and effect until the applicable period
under the statute of limitations therefor has expired; provided, further, that
the survival of (x) the representations and warranties contained in Sections
2.1(a), 2.1(b), 2.1(c), sub-Section (ii) of Section 2.1(h)(i), 2.1(o), 2.1(p),
2.1(s), the second and third sentences of Section 2.1(u), 2.2(a), 2.2(b), and
2.2(c) shall be unlimited in time; (y) the representations and warranties in
Section 2.1(r) shall continue to survive until all taxable periods of the
Company and each Subsidiary to and including the Closing Date shall be closed to
any further assessment of Taxes and to any assessment of any penalties or
interest charges in respect of any such Taxes, by receipt of a final assessment,
in form and substance satisfactory to the Purchaser, from the appropriate Taxing
Authorities, or by the expiration of the applicable statute of limitations or
any extension thereof by waiver or otherwise; and (z) the representations and
warranties contained in Sections 2.1(n) and 2.1(t) shall survive for three (3)
years following the Closing Date or until sixty (60) days after the applicable
period under the statute of limitations therefor has expired, whichever is
later. Notice with respect to any claim in respect of any inaccuracy in or
breach of any representation or warranty shall be in writing and shall be given
to the party against which such claim is asserted. Any representation or
warranty shall survive the time it would otherwise terminate pursuant to this
Section 5.1 to the extent that the party claiming indemnification for such
breach shall have delivered to the other party written notice setting forth with
reasonable specificity the basis of such claim prior to the expiration of such
time pursuant to this Section 5.1, provided, that after the delivery of any such
notice, the party claiming indemnification shall expeditiously pursue the
resolution of such claim. All covenants and agreements made by the parties in
this Agreement which contemplate performance following the Closing Date shall
survive the Closing Date. All other covenants and agreements shall not survive
the Closing Date and shall terminate as of the Closing.

     5.2  Indemnification.

     (a)  Sierra and the Seller jointly and severally hereby agree to indemnify,
reimburse, defend and hold harmless the Purchaser and its directors, officers,
employees, Affiliates or representatives thereof (including, effective as of the
Closing Date, the Company and the Subsidiaries), and their respective successors
and assigns from and against any Damages asserted against, relating to, imposed
upon or incurred or suffered by any of them based upon, arising out of or
otherwise in respect of (i) any breach or violation of any agreement, covenant,
undertaking, obligation, representation or warranty of Sierra or the Seller
contained in this Agreement or in any of the Operative Documents including,
without limitation, the covenants contained in Section 3.16, and (ii) any
Damages that are related directly or primarily to the Seller's, Sierra's, the
Company's or any Subsidiary's pre-closing bad faith acts with regard to claims
payment procedures, for which Sierra and the Seller shall, jointly and
severally, indemnify the Purchaser dollar-for-dollar (without regard to any
caps, floors, baskets or other similar limitations); provided, however, that
this Section 5.2(a) shall not apply to any claims with respect to Taxes, which
shall be governed exclusively by the provisions of Section 3.4.

     (b)  The Purchaser hereby agrees to indemnify, reimburse, defend and hold
harmless Sierra and the Seller and their respective directors, officers,
employees, Affiliates and representatives thereof, and their respective
successors and assigns from and against any Damages asserted against, relating
to, imposed upon or incurred or suffered by any of them based upon, arising out
of or otherwise in respect of any (i) breach or violation of any agreement,
covenant, undertaking, obligation, representation or warranty of the Purchaser
contained in this Agreement or in any of the Operative Documents or (ii) any
Damages that are related directly and primarily to the Purchaser's or any
Affiliate's post-Closing bad faith acts with regard to claims payment
procedures, other than with respect to claims made under Post-Closing Policies
or policies written by a purchaser of renewal rights of the Company or the
Subsidiaries, for which Purchaser shall indemnify Sierra and the Seller
dollar-for-dollar, (without regard to any caps, floors, baskets or other similar
limitations); provided, however, that this Section 5.2(b) shall not apply to any
claims with respect to Taxes, which shall be governed exclusively by the
provisions of Section 3.4.

     (c)  The party entitled to indemnification pursuant to this Section 5.2
(the "Indemnitee") shall notify the party liable for indemnification pursuant to
this Section 5.2 (the "Indemnifying Party") promptly after becoming aware of,
and shall provide to the Indemnitee as soon as practicable thereafter all
information and documentation necessary to support and verify, any Damages that
the Indemnitee shall have determined to have given or may give rise to a claim
for indemnification hereunder, and the Indemnifying Party shall be given access
to all books and records in the possession or under the control of the
Indemnitee which the Indemnifying Party reasonably determines to be related to
such claim. Notwithstanding the foregoing, the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to any Indemnitee, except to the extent that the Indemnifying
Party demonstrates that it is prejudiced by the Indemnitee's failure to give
such notice.

     (d)  Upon receipt by an Indemnitee of notice of the commencement of any
Action by a third party (a "Third Party Claim") against it, such Indemnitee
shall, if a claim is to be made against an Indemnifying Party under this Article
V, give notice to the Indemnifying Party of the commencement of such Third Party
Claim promptly, but the failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of any liability that it may have to any
Indemnitee, except to the extent that the Indemnifying Party demonstrates that
the defense of such Third Party Claim is prejudiced by the Indemnitee's failure
to give such notice.

     (e)  If a Third Party Claim is brought against an Indemnitee and it gives
proper notice to the Indemnifying Party of the commencement of such Third Party
Claim, the Indemnifying Party will be entitled to assume the defense of such
Third Party Claim and, to the extent that it elects to assume the defense of
such Third Party Claim and provides notice to the Indemnitee of its election to
assume the defense of such Third Party Claim, the Indemnifying Party shall not,
as long as it legitimately conducts such defense, be liable to the Indemnitee
under this Article V for any fees of other counsel or any other expenses with
respect to the defense of such Third Party Claim, in each case subsequently
incurred by the Indemnitee in connection with the defense of such Third Party
Claim, other than reasonable costs of investigation. If the Indemnifying Party
assumes the defense of a Third Party Claim, (i) no compromise, discharge or
settlement of, or admission of liability in connection with, such claims may be
effected by the Indemnifying Party without the Indemnitee's written consent
(which consent shall not be unreasonably withheld or delayed) unless (A) there
is no finding or admission of any violation of law or any violation of the
rights of any Person and no effect on any other claims that may be made against
the Indemnitee, and (B) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party; (ii) the Indemnitee shall have no
liability with respect to any compromise or settlement of such claims effected
without its written consent; and (iii) the Indemnitee shall cooperate in all
reasonable respects with the Indemnifying Party in connection with such defense,
and shall have the right to participate, at the Indemnitee's sole expense, in
such defense, with counsel selected by it. If proper notice is given to an
Indemnifying Party of the commencement of any Third Party Claim and the
Indemnifying Party does not, within ten (10) days after the Indemnifying Party's
receipt thereof, give notice to the Indemnitee of its election to assume the
defense of such Third Party Claim, the Indemnifying Party shall be bound by any
good faith determination made in such Third Party Claim or any good faith
compromise or settlement effected by the Indemnitee, and the Indemnifying Party
shall be responsible for the reasonable fees and expenses of counsel employed by
the Indemnitee, which shall be promptly reimbursed for any such fees and
expenses, as and when incurred.

     (f)  The rights and obligations of the parties with respect to
indemnification relating to Tax matters (including indemnification for breach of
the representations and warranties of Section 2.1(r)) shall be governed by
Section 3.4.

     5.3  Limits on Indemnification.

     (a)  Other than with respect to (x) fraud or willful misconduct or (y) any
breach of the representations and warranties contained in Sections 2.1(a),
2.1(b), 2.1(c), sub-Section (ii) of Section 2.1(h)(i), 2.1(n), 2.1(o), 2.1(p),
2.1(s), 2.1(t) and the second and third sentences of 2.1(u), Sierra and the
Seller shall not have any liability under Section 5.2 for breaches of
representations and warranties unless (i) the aggregate amount of losses
relating thereto exceeds an amount equal to $250,000 (after insurance and other
recoveries on an after-Tax basis), and then only to the extent of such excess
and (ii) the maximum aggregate liability of Sierra and the Seller for breaches
of representations and warranties shall not exceed $40,000,000. In addition, for
the avoidance of doubt, the parties agree that the indemnities provided in
Sections 3.1(b), 3.4(k)(ii), 3.5(a), 3.15(c), 3.16(b), and 3.20 shall not be
subject to any caps, floors, baskets or similar limitations.

     (b)  Other than with respect to fraud, willful misconduct or a breach of
Section 2.2(a), Section 2.2(b) or Section 2.2(c), the Purchaser shall not have
any liability under Section 5.2(b) for breaches of representations and
warranties (i) unless the aggregate amount of losses relating thereto exceeds an
amount equal to $250,000 (after insurance and other recoveries on an after-Tax
basis) and then only to the extent of such excess and (ii) the maximum aggregate
liability of the Purchaser for breaches of representations and warranties shall
not exceed $40,000,000.

     (c)  Notwithstanding anything to the contrary herein or in any Operative
Document, Sierra and the Seller shall have no liability or obligation to the
Purchaser for any Damages to the extent the same is reflected or reserved on the
Closing Date Balance Sheet as finally determined pursuant to Section 1.4 (and
such liabilities shall not be included for purposes of calculating the
deductible or cap set forth in Section 5.3(b)). For the avoidance of doubt, it
is understood that nothing contained in this Section 5.3(c) shall preclude the
Purchaser's recovery of Damages to the extent the Purchaser suffers Damages in
excess of the applicable amount reflected or reserved on the Closing Date
Balance Sheet.

     5.4  Method of Payment. In the event an action for indemnification under
this Article V shall have been finally determined, such final determination
shall be paid to the Seller or the Purchaser, as the case may be, within two (2)
Business Days in immediately available funds in U.S. dollars, provided, however,
that, until the obligations of Sierra or the Seller pursuant to this Article 5
exceed the minimum Contingent Purchase Price set forth in Section 2.1(d) of the
Contingent Purchase Price Note Agreement, Sierra or the Seller may, at their
sole option, elect instead to satisfy any such obligations by reducing such
minimum Contingent Purchase Price. An action, and the liability for and amount
of Damages therefor, shall be deemed to be "finally determined" for purposes of
this Article V when the parties to such action have so determined by mutual
agreement or, if disputed, when a final non-appealable Order shall have been
entered.

     5.5  Reserve Matters. Notwithstanding anything to the contrary herein or in
any Operative Document, except as provided in the following sentence, the rights
and obligations of the parties following the Closing Date with respect to the
Company's and the Subsidiaries' liabilities for insurance losses and allocated
loss adjustment expenses, the financial statement entries reflecting the same
and any other matters covered by the Contingent Purchase Price Note Agreement
(collectively, "Reserve Matters") shall be governed exclusively by the
Contingent Purchase Price Note Agreement. Without limiting the generality of the
foregoing, in the event any representation or warranty of the Seller or Sierra
is determined to have been inaccurate as a result of any facts or circumstances
pertaining to a Reserve Matter, the Purchaser's rights and Sierra and the
Seller's obligations following the Closing Date shall be as set forth in the
Contingent Purchase Price Note Agreement and the Purchaser shall not have
separate recourse under this Agreement other than with respect to any inaccuracy
arising out of or related to fraud or the willful misconduct of Sierra, the
Seller, or the Company or any Subsidiary, provided that in the case of the
Company or any Subsidiary such fraud or willful misconduct shall have occurred
prior to the Closing.

     5.6  Sole Remedy. Except as set forth in Sections 3.4 and 5.5, the parties
agree that the indemnification provisions set forth in this Article V are the
exclusive provisions with respect to the liability of the parties for breach of
representation or warranty set forth in this Agreement or in any Operative
Document following the Closing Date, provided, that nothing herein shall
preclude either party from seeking remedy based upon fraud or willful
misconduct.

ARTICLE VI
Termination

     6.1  Termination. This Agreement may be terminated on or prior to the
Closing Date only as follows:

     (a)  by mutual consent of the Purchaser and Sierra and the Seller;

     (b)  by either the Purchaser or Sierra, if the claims administrator's
agreement to enter into the Third Party Claims Administration Agreement shall
not have been received on or before December 18, 2003;

     (c)  by either the Purchaser or the Seller, if there has been a material
breach of any representation, warranty, covenant or agreement on the part of the
other set forth in this Agreement which breach has not been cured within twenty
(20) Business Days following receipt by the breaching party of notice of such
breach, or if any permanent injunction or other order of a court or other
competent authority preventing the consummation of the transactions contemplated
hereby shall have become final and non-appealable; or

     (d)  by either the Purchaser or the Seller if, for any reason, the Closing
shall not have occurred on or before April 30, 2004; provided, however, that the
right to terminate this Agreement under this Section 6.1(d) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
have occurred on or prior to such date.

     6.2  Effect of Termination. In the event of termination of this Agreement
by either the Seller or the Purchaser as provided in Section 6.1, this Agreement
shall forthwith become void and there shall be no liability or obligation on the
part of the Purchaser or Sierra or the Seller or their respective officers or
directors except (a) with respect to Sections 3.8 and 3.13 and (b) that nothing
herein will relieve any party from liability for any breach of this Agreement.

     6.3  Extension; Waiver. The parties may: (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements, covenants or conditions contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party.

     6.4  Remedies. The parties hereto agree that irreparable damage would occur
in the event any provision of this Agreement was not performed in accordance
with the terms hereof and that, unless and until this Agreement is properly
terminated in accordance with the provisions of Section 6.1 hereof, the parties
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy at law or in equity.

ARTICLE VII
Miscellaneous

     7.1  Governing Law. This Agreement shall be deemed to be made in and in all
respects shall be interpreted, construed and governed by and in accordance with
the law of the State of New York without regard to principles of conflicts of
laws that would require application of the law of a jurisdiction other than the
State of New York.

     7.2  Submission to Jurisdiction; Waiver of Jury Trial. Other than as
provided in the dispute resolution provisions of Section 1.4 hereof and Section
4.3 of the Contingent Purchase Price Note Agreement, each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the City of New York, the Borough of Manhattan,
for purposes of any legal proceeding arising out of or relating to this
Agreement; provided that, if such court refuses to so accept or exercise
jurisdiction, the Parties shall submit to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in the City of New York, the
Borough of Manhattan. Each party irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. Each party hereby consents to process being served in any action with
respect to this Agreement, or any document delivered pursuant hereto, by the
means specified in Section 7.3 to its respective address specified at the time
for notices under this Agreement or to any other address of which it shall have
given written notice to the other party. EACH PARTY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT. EACH PARTY HEREBY ACKNOWLEDGES THAT SUCH WAIVER
IS MADE WITH FULL UNDERSTANDING AND KNOWLEDGE OF THE NATURE OF THE RIGHTS AND
BENEFITS WAIVED HEREBY.

     7.3  Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
as of (a) in the case of personal delivery, when actually delivered, (b) in the
case of delivery by prepaid overnight courier with guaranteed next day delivery,
the day designated for delivery by such courier, (c) in the case of delivery by
registered or certified mail, postage prepaid, return receipt requested, five
(5) days after deposit in the mails, or (d) in the case of transmittal by
telecopy (confirmed via delivery by personal delivery or prepaid overnight
courier with guaranteed next day delivery), upon receipt by the sender of a
printed confirmation of transmittal; provided, that notices after the giving of
which there is a designated period within which to perform an act and notices of
changes of address shall be effective only upon receipt; provided, further, that
any such notice or other communication shall be deemed to have been given to
Sierra and the Seller if given to Sierra or the Seller. All such notices and
communications shall be delivered to the following addresses or telecopier
numbers (or at such other address or telecopier number for a Person as shall be
specified by like notice):

     (a)  if to Sierra or the Seller, addressed to:

         Frank Collins
         General Counsel
         Sierra Health Services, Inc.
         2724 North Tenaya Way
         Las Vegas, NV 89128
         Telecopy: (702) 242-1532

         with a copy to:

         Stephen P. Farrell
         Morgan, Lewis & Bockius LLP
         101 Park Avenue
         New York, NY 10178
         Telecopy: (212) 309-6273

     (b)  if to the Purchaser, addressed to:

         John D. Liberator
         President
         Folksamerica Re Solutions Ltd.
         927 Hopmeadow Street
         Simsbury, Connecticut 06070
         Telecopy: (860) 408-7310

         with a copy to:

         Donald A. Emeigh, Jr.
         Executive Vice President, General Counsel and Secretary
         Folksamerica Holding Company, Inc.
         1 Liberty Plaza
         19th Floor
         New York, New York 10006
         Telecopy: 212-732-5614

or at such other place or places or to such other Person or Persons as shall be
designated in writing by and to the parties to this Agreement in the manner
herein provided.

     7.4  Interpretation. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated. Any fact or
item disclosed on any section of the Seller's Disclosure Schedule or the
Purchaser's Disclosure Schedule shall be deemed disclosed on all other sections
of the Seller's Disclosure Schedule or the Purchaser's Disclosure Schedule
respectively, to which such fact or item may apply, but only to the extent the
application of such fact or item to such other section is reasonably apparent.
Disclosure of any item in the Seller's Disclosure Schedule or the Purchaser's
Disclosure Schedule shall not be deemed an admission that such item represents a
material item, fact, exception of fact, event or circumstance, that such
disclosure is required thereon or that occurrence or non-occurrence of any
change or effect related to such item would reasonably be expected, individually
or in the aggregate, to result in a Company Material Adverse Effect or a
Purchaser Material Adverse Effect, as the case may be. The table of contents and
headings contained in this Agreement, the Seller's Disclosure Schedule and the
Purchaser's Disclosure Schedule are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement. Whenever the
words "include", "includes" or "including" are used in this Agreement, they
shall be deemed to be followed by the words "without limitation". Whenever the
singular is used herein, the same shall include the plural, and whenever the
plural is used herein, the same shall include the singular, where appropriate.

     7.5  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.

     7.6  Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. No party hereto may assign this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other, which approval shall not be unreasonably delayed or withheld, provided,
however, that the Purchaser may assign its rights and obligations hereunder, in
whole or in part, to any Affiliate of the Purchaser, including, without
limitation, Folksamerica Reinsurance Company, without the consent of Seller or
Sierra. In the event that Purchaser assigns its rights and obligations under
this Agreement pursuant to this Section 7.6, the Purchaser shall remain liable
for the performance of its duties and obligations hereunder to the extent such
duties and obligations are not performed by its assignee.

     7.7  Miscellaneous.

     (a)  This Agreement: (i) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties, with respect to the subject matter hereof, provided that the
Confidentiality Agreement shall remain in full force and effect as provided
herein; (ii) is not intended to confer upon any other Persons, including, but
not limited to, employees of the Company or any Subsidiary, any rights or
remedies hereunder.

     (b)  Whenever possible, each provision or portion of any provision of this
Agreement will be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any Applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.

     (c)  This Agreement may be amended only by a written instrument signed by
each of the parties. Waiver of any term or condition of this Agreement shall
only be effective if in writing and shall not be construed as a waiver of any
subsequent breach or waiver of the same term or condition, or a waiver of any
other term or condition of this Agreement.

     (d)  No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.

     7.8  Specific Performance. The parties hereto acknowledge that the
transactions contemplated herein, including the conveyance of the Shares, afford
unique benefits to the parties, that a failure by any party to complete such
transactions due to a breach of this Agreement will cause irreparable injury to
the other parties and that actual damages for any such failure may be difficult
to obtain and may be inadequate. Consequently, the parties agree that each shall
be, at the sole election of the non-breaching party, entitled to specific
performance of any of the provisions of this Agreement in addition to any other
legal or equitable remedies to which such party may otherwise be entitled. The
parties further agree that the sale of the Shares to a third party, or the
entering into of a definitive agreement to sell the Shares to a third party, by
Sierra or the Seller prior to the consummation or termination of this Agreement
shall constitute a breach of this Agreement entitling the Purchaser to the
remedies referred to in this Section 7.8.

     7.9  Certain Definitions.

     (a)  For purposes of this Agreement, the following terms have the meanings
set forth below:

              "(i)Action" means any civil, criminal, administrative,
investigative or informal actions, audits, demands, suits, claims, arbitrations,
hearings, litigations, disputes, investigations or other proceedings of any kind
or nature.

              "(ii)Affiliate" means, with respect to any Person, at the time in
question, any other Person controlling, controlled by or under common control
with such Person. For purposes of the foregoing, "control," including the terms
"controlling," "controlled by" and "under common control with," means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by Contract or otherwise.

              "(iii)Applicable Law" means any federal, state, local or other
statute, law, ordinance, rule, regulation, order, writ, injunction, judgment,
consent order or decree applicable to a Person or any such Person's Affiliates,
properties, assets, business, operations, officers, directors, employees,
agents, consultants, independent contractors or representatives.

              "(iv)Business Day" means any day other than a Saturday, a Sunday,
or a day on which banking institutions in the States of New York and California
are permitted or obligated by law to be closed.

              "(v)Company Material Adverse Effect" means (A) a material adverse
effect on the ability of Sierra, the Seller, the Company or any Subsidiary to
timely perform its obligations under this Agreement or any Operative Document to
which it is a party or to materially burden or materially delay the consummation
of the transactions contemplated hereby or thereby or, (B) a material adverse
effect on the condition (financial or otherwise), properties, business,
operations, assets, liabilities or results of operations of the Company and the
Subsidiaries, taken as a whole; provided, however, that any adverse effect
arising out of or resulting from (x) an event or series of events or
circumstances affecting (i) the health care or insurance industries generally or
the worker's compensation industry in the states of California, Nevada or
Colorado generally or (ii) the United States economy generally or the economy
generally of the states of California or Nevada or (y) the entering into of this
Agreement or the consummation of the transactions contemplated hereby shall be
excluded in determining whether a Company Material Adverse Effect has occurred,
except to the extent that, in either of case (x)(i) or (x)(ii), such event or
circumstance has a disproportionate effect on the Company and the Subsidiaries
taken as a whole.

              "(vi)Contract" means any mortgages, indentures, debentures, notes,
loans, bonds, agreements, contracts, leases, subleases, licenses, franchises,
obligations, instruments, promises, understandings or other legally binding
commitments, arrangements or undertakings of any kind whether oral or written
and whether express or implied (including without limitation all leases and
other agreements referred to in the Seller's Disclosure Schedule but excluding
Reinsurance Agreements and insurance policies written by the Company or any
Subsidiary) to which Sierra, the Seller, the Company or any Subsidiary is a
party or by which any of their respective assets owned or used may be bound or
affected.

              "(vii)Credit Agreement" means the Credit Agreement, dated as of
October 30, 1998, by and among Sierra, Bank of America National Trust and
Savings Association (now, Bank of America, N.A.), First Union National Bank and
the other financial institutions party thereto, as the same has been and may be
amended, restated, replaced, revised and/or supplemented from time to time.

              "(viii)Damages" means any and all losses, claims, liabilities,
costs and expenses (including, without limitation, reasonable expenses of
investigation and reasonable attorney's, accountant's and other expert's fees
and disbursements), corrective or remedial actions and diminutions in value but
excluding consequential, indirect and punitive damages. The term "Damages" is
not limited to matters asserted by third parties against any Person entitled to
be indemnified, but includes Damages incurred or sustained by the Purchaser or
the Seller in the absence of a Third Party Claim. All Damages hereunder shall be
calculated net of available insurance and the amount of any Tax benefit to the
indemnified party resulting from any loss, expense or claim giving rise to the
obligation to indemnify.

              "(ix)Environmental Laws" means any and all federal, state, and
local statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees, codes, and any administrative or judicial
interpretations thereof, relating to the protection of the environment
(including indoor or outdoor ambient air, surface water, groundwater, soils and
subsurface strata, biota and natural resources) or health and safety, including
without limitation those pertaining to the use, distribution, generation,
emission, discharge, handling, storage, processing, transportation, treatment,
disposal, investigation, remediation and monitoring of Hazardous Materials.

              "(x)Environmental Permits" means all applicable Permits issued by
any Governmental Authority under any Environmental Law.

              "(xi)Fair Market Value" means fair market value as determined by
The Bank of New York using FT Interactive Data, known as "IDC", or in the
absence of a reasonably available fair market value from The Bank of New York,
as determined by Bond Edge.

              "(xii)Fixed Income and Preferred Securities" means those
securities set forth on Section 7.9(xii) of the Seller's Disclosure Schedule.

              "(xiii)Governmental Authority" means any foreign, federal, state,
local, municipal, court or other governmental, quasi-governmental,
administrative or regulatory authority, body, agency, court, tribunal,
commission, other similar entity (including any non-governmental securities or
insurance regulatory agency) or any branch, department or official thereof.

              "(xiv)Guaranty Fund" means any insolvency fund, including any
guaranty fund, association, pool, plan or other facility (whether participation
therein is voluntary or involuntary) that provides for the assessment of,
payment by or assumption by its participants or members of a part or the whole
of any claim, debt, charge, fee or other obligation of any insurer or reinsurer,
or its respective successors or assigns, that has been declared insolvent by any
authority having jurisdiction, or which is otherwise unable to meet any claim,
debt, charge, fee or other obligation in whole or in part.

              "(xv)Hazardous Materials" means (A) any petrochemical or petroleum
products, oil, waste oil, asbestos in any form that is or could become friable,
and polychlorinated biphenyls; (B) any substance that may give rise to liability
pursuant to, or is regulated under any applicable Environmental Laws; and (C)
any materials or substances defined, listed or characterized in Environmental
Laws as "hazardous," "toxic," "pollutant", or "contaminant," or words of similar
meaning or regulatory effect.

              "(xvi)Lien" means any charges, claims, conditional sale or other
title retention agreements, covenants, easements, encumbrances, exceptions,
liens, mortgages, options, pledges, reservations, rights of first refusal,
security interests, servitudes, statutory liens, warrants, or restrictions of
any kind, including restrictions on use, voting, transfer, alienation, receipt
of income, or exercise of any other attribute of ownership.

              "(xvii)Order" means any award, decision, injunction, judgment,
decree, settlement, order, process, ruling, subpoena or verdict (whether
temporary, preliminary or permanent) entered, issued, made or rendered by any
court, administrative agency, arbitrator, Governmental Authority or other
tribunal of competent jurisdiction

              "(xvii)Permits" means any franchises, certificates of authority,
waivers, licenses, permits, orders, consents, approvals, registrations,
authorizations, declarations, qualifications and filings issued, granted given
or otherwise made available by or under any Governmental Authorities or pursuant
to any Applicable Law.

              "(xix)Permitted Liens" means the following Liens: (a) Liens for
Taxes, water and sewer charges, assessments or other governmental charges or
levies not yet due or payable or that are being contested in good faith by
appropriate proceedings; (b) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, repairmen and other similar statutory
Liens incurred in the ordinary course of business which do not individually or
in the aggregate materially detract from the value of, or materially interfere
with the present use of, any property subject to any such Lien; (c) Liens
relating to deposits made in the ordinary course of business and on a basis
consistent with past practice in connection with worker's compensation,
unemployment insurance or other types of social security or to secure the
performance of leases, trade contracts or other similar agreements including
statutory deposits with insurance regulatory authorities disclosed on the
Company's Financial Statements; provided, that the liabilities secured by such
Liens are not past due or delinquent and (d) defects of title, easements,
rights-of-way, restrictions and other charges or encumbrances that do not, in
each case, materially detract from the value of the Shares or any property
subject to such Lien, materially interfere with the present use of any property
subject to such Lien, or materially interfere with the ordinary conduct of
business of the Company or the Subsidiaries, (e) Liens arising out of, under or
in connection with this Agreement, or created by an action or omission of the
Purchaser, (f) Liens reflected on the Company's Financial Statements, (g) all
applicable zoning, building and similar Laws, and (h) any matter set forth on
Section 7.9(xix) of the Seller's Disclosure Schedule.

              "(xx)Person" means any individual, corporation, company,
partnership (limited or general), joint venture, limited liability company,
association, trust, or a Governmental Authority, or any other entity.

              "(xxi)Post-Closing Policies" has the meaning set forth in the
Contingent Purchase Price Note Agreement.

              "(xxii)Purchaser Material Adverse Effect" means a material adverse
effect on the ability of the Purchaser to timely perform its obligations under
this Agreement or any Operative Documents to which it is a party or to
consummate the transactions contemplated hereby or thereby.

              "(xxiii)Records" means all of the Company's and the Subsidiaries'
books and records, including all accounting (including accounting work papers),
financial reporting, tax, business, marketing, environmental, legal, corporate
and other files, documents, instruments and papers, including, without
limitation, whether originals, copies of all records (including computer
generated, recorded or stored records) or otherwise, customer lists, lists of
insurance producers, insurance producer information (including producer
records), policy information, policyholder information, insurance policy forms,
rate filing information, rating plans, claim records, sales records,
underwriting records, advertising and promotional materials, financial
statements, budgets, projections, financial, tax and accounting records,
personnel records, compliance records, ledgers, journals, deeds, legal
documents, title policies, manuals, minute books, stock certificates and books,
stock transfer ledgers, Contracts, franchises, permits, licenses, reports,
management information systems, computer tapes, discs and other files, retrieval
programs, operating data or plans and environmental studies or plans.

     (b)  For purposes of this Agreement, the following terms have the meanings
set forth in the sections noted below:



Affected Party

Section 3.4(e)(ii)

Affiliate Agreements

Section 2.1(x)

Annual GAAP Financial Statements

Section 2.1(d)(i)

Annual Statutory Statements

Section 2.1(d)(ii)

Antitrust Division

Section 2.1(q)

Benefit Plans

Section 2.1(n)(i)

Business

Recitals

Cash Purchase Price

Section 1.2(a)

Certified Executive

Section 3.14

Closing

Section 1.5

Closing Date

Section 1.5

Closing Date Balance Sheet

Section 1.4(a)

Closing Date DTA

Section 3.5(c)

Closing Date Statutory Surplus

Section 1.4(a)

COBRA

Section 2.1(n)(v)

Code

Section 1.4(h)(i)

Common Stock

Section 2.1(n)(ii)

Company

Recitals

Company Organizational Documents

Section 2.1(a)

Company Actuarial Analyses

Section 2.1(k)

Company's Financial Statements

Section 2.1(d)(i)

Confidentiality Agreement

Section 3.8(a)

Contest

Section 3.4(e)(i)

Contingent Purchase Price Note Agreement

Section 1.6(d)

Contingent Purchase Price

Section 1.2(a)

Controlling Party

Section 3.4(e)(ii)

Employees

Section 2.1(n)(i)

ERISA

Section 2.1(n)(i)

ERISA Affiliate

Section 2.1(n)(iii)

Estimated Statutory Surplus

Section 1.3(a)

FTC

Section 2.1(q)

   

GAAP

Section 2.1(d)(i)

Guaranty Receivables

Section 3.21

HSR Act

Section 2.1(q)

   

Indemnifying Party

Section 5.2(c)

Indemnitee

Section 5.2(c)

Intellectual Property

Section 2.1(s)(i)

Intercompany Accounts

Section 3.15(a)

Investment Assets

Section 2.1(u)

Leased Real Property

Section 2.1(g)(i)

Licensed Intellectual Property

Section 2.1(s)(i)

LLAE

Section 3.5(c)

Neutral Auditor

Section 1.4(c)

Non-admitted DTA

Section 3.5(c)

Operative Documents

Section 2.1(b)

Owned Intellectual Property

Section 2.1(s)(i)

Post-Closing Period

Section 3.4(d)(ii)

Pre-Closing Period

Section 3.4(d)(i)

Preliminary Closing Date Balance Sheet

Section 1.3(a)

Print Shop

Section 3.17

Proscribed Cash Purchase Price Increase

Section 1.2(b)

Purchase Price

Section 1.2(a)

Purchaser

Introductory Paragraph

Purchaser's Disclosure Schedule

Section 2.2

Purchaser's Returns

Section 3.4(b)(ii)

Quarterly GAAP Financial Statements

Section 2.1(d)(i)

Quarterly Statutory Statements

Section 2.1(d)(ii)

Real Property Leases

Section 2.1(g)(i)

Reinsurance Agreement

Section 2.1(v)

Renewal Rights Purchaser

Section 3.1(b)

Renewal Rights Transaction

Section 3.1(b)

Remaining DTA

Section 3.5(c)

Reserve Matters

Section 5.5

SAP

Section 2.1(d)(ii)

Seller

Introductory Paragraph

Seller's Disclosure Schedule

Section 1.6(h)

Seller's Tax Returns

Section 3.4(b)(i)

Shares

Recitals

Sierra

Introductory Paragraph

Software Licenses

Section 3.20

Statutory Statements

Section 2.1(d)(ii)

Subject Shares

Section 2.1(c)(i)

Subsidiary

Section 2.1(a)

Subsidiary Shares

Section 2.1(c)(i)

Tax

Section 2.1(r)(xx)

Tax Allocation Agreements

Section 3.4(a)

Tax Allocation Statement

Section 3.4(b)(iii)

Tax Books and Records

Section 3.4(c)

Tax Referee

Section 3.4(b)(iii)

Tax Returns

Section 2.1(r)(xx)

Taxing Authority

Section 2.1(r)(xx)

Third Party Claim

Section 5.2(d)

Third Party Claims Administration Agreement

Section 1.6(f)

Transition Services Agreement

Section 1.6(e)

Uncollected Guaranty Receivables

Section 3.21

WARN Act

Section 2.1(n)(viii)



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

Sierra Health Services, Inc.


By:                                                             

Name:
Title:

 

CII Financial, Inc.


By:                                                             

Name:
Title:

 

Folksamerica Holding Company, Inc.


By:                                                             


Name:
Title:

 

AMENDMENT NO. 1
TO
STOCK PURCHASE AGREEMENT

     AMENDMENT NO. 1, dated as of December 17, 2003 (this "Amendment"), to the
Stock Purchase Agreement, dated as of November 25, 2003 (the "Stock Purchase
Agreement"), by and among FOLKSAMERICA HOLDING COMPANY, INC. (the "Purchaser"),
SIERRA HEALTH SERVICES, INC. ("Sierra"), and CII FINANCIAL, INC.

RECITALS

     WHEREAS, the parties have previously entered into the Stock Purchase
Agreement;

     WHEREAS, Section 7.7 of the Stock Purchase Agreement permits the parties to
amend the agreement of the parties under the Stock Purchase Agreement;

     WHEREAS, the parties now wish to amend the agreement of the parties under
the Stock Purchase Agreement on the terms and conditions set forth herein;

     NOW, THEREFORE, in consideration of the premises and the respective
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.1     Definitions. Capitalized terms used, but not defined,
herein shall have the respective meanings ascribed to such terms in the Stock
Purchase Agreement.

ARTICLE II

AMENDMENT OF STOCK PURCHASE AGREEMENT

     Section 2.1     Amendment of Section 6.1 - Termination.

     (a)   Section 6.1 of the Stock Purchase Agreement is hereby amended by
deleting subsection (b) and substituting the following in place thereof

        "(b) by either the Purchaser or Sierra, if the claims administrator's
agreement to enter into the Third Party Claims Administration Agreement shall
not have been received on or before December 30, 2003;"

ARTICLE III

MISCELLANEOUS

     Section 3.1     Interpretation. The term "Agreement" as used in the Stock
Purchase Agreement shall be deemed to refer to the Stock Purchase Agreement as
amended hereby.

     Section 3.2     Continuing Effect of Stock Purchase Agreement. This
Amendment shall not constitute an amendment or waiver of any provision of the
Stock Purchase Agreement not expressly referred to herein. The Stock Purchase
Agreement shall remain in full force and effect as amended hereby.

     Section 3.3     Governing Law. This Amendment shall be deemed to be made in
and in all respects shall be interpreted, construed and governed by and in
accordance with the law of the State of New York without regard to principles of
conflicts of laws that would require application of the law of a jurisdiction
other than the State of New York.

     Section 3.4     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.

* * *

     IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed in counterparts
by their duly authorized officers, all as of the day and year first above
written.



FOLKSAMERICA HOLDING COMPANY, INC.

 

By:                                                            
Name: Donald A. Emeigh, Jr.
Title: Executive Vice President, General
Counsel and Secretary

 

SIERRA HEALTH SERVICES, INC.

 

By:                                                            
Name: Anthony M. Marlon, M.D.
Title: Chairman and Chief Executive Officer

 

CII FINANCIAL, INC.

 

By:                                                            
Name: Frank Collins
Title: Assistant Secretary

 

AMENDMENT NO. 2
TO
STOCK PURCHASE AGREEMENT

     AMENDMENT NO. 2, dated as of December 29, 2003 (this "Amendment"), to the
Stock Purchase Agreement, dated as of November 25, 2003 (the "Stock Purchase
Agreement"), by and among FOLKSAMERICA HOLDING COMPANY, INC. (the "Purchaser"),
SIERRA HEALTH SERVICES, INC. ("Sierra"), and CII FINANCIAL, INC ("CII
Financial").

RECITALS

     WHEREAS, the parties have previously entered into the Stock Purchase
Agreement;

     WHEREAS, Section 7.7 of the Stock Purchase Agreement permits the parties to
amend the agreement of the parties under the Stock Purchase Agreement;

     WHEREAS, Section 6.1(b) of the Stock Purchase Agreement was previously
amended pursuant to Amendment No. 1 to Stock Purchase Agreement, dated as of
December 17, 2003 ("Amendment No. 1"), by and among the Purchaser, Sierra and
CII Financial; and

     WHEREAS, the parties now wish to further amend the agreement of the parties
under the Stock Purchase Agreement and Amendment No. 1 on the terms and
conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises and the respective
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.1     Definitions. Capitalized terms used, but not defined,
herein shall have the respective meanings ascribed to such terms in the Stock
Purchase Agreement.

ARTICLE II

AMENDMENT OF STOCK PURCHASE AGREEMENT

     Section 2.1     Amendment of Section 6.1 - Termination.

     (a)   Section 6.1 of the Stock Purchase Agreement, as amended by Amendment
No. 1, is hereby further amended by deleting subsection (b) and substituting the
following in place thereof:

        " (b) by either the Purchaser or Sierra, if the claims administrator's
agreement to enter into the Third Party Claims Administration Agreement shall
not have been received on or before January 12, 2004;"

ARTICLE III

MISCELLANEOUS

     Section 3.1     Interpretation. The term "Agreement" as used in the Stock
Purchase Agreement shall be deemed to refer to the Stock Purchase Agreement as
amended hereby.

     Section 3.2     Continuing Effect of Stock Purchase Agreement. This
Amendment shall not constitute an amendment or waiver of any provision of the
Stock Purchase Agreement not expressly referred to herein. The Stock Purchase
Agreement shall remain in full force and effect as amended hereby.

     Section 3.3     Governing Law. This Amendment shall be deemed to be made in
and in all respects shall be interpreted, construed and governed by and in
accordance with the law of the State of New York without regard to principles of
conflicts of laws that would require application of the law of a jurisdiction
other than the State of New York.

     Section 3.4     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.

* * *

     IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed in counterpart by
their duly authorized officers, all as of the day and year first above written.



FOLKSAMERICA HOLDING COMPANY, INC.

 

By:                                                            
Name: Donald A. Emeigh, Jr.
Title: Executive Vice President, General Counsel and Secretary

 

SIERRA HEALTH SERVICES, INC.

 

By:                                                            
Name: Frank Collins
Title: Senior Vice President, Legal and
Administration and Secretary

 

CII FINANCIAL, INC.

 

By:                                                            
Name: Kathleen M. Marlon
Title: Chief Executive Officer and President

AMENDMENT NO. 3
TO
STOCK PURCHASE AGREEMENT

     AMENDMENT NO. 3, dated as of January 12, 2004 (this "Amendment"), to the
Stock Purchase Agreement, dated as of November 25, 2003 (the "Stock Purchase
Agreement"), by and among FOLKSAMERICA HOLDING COMPANY, INC. (the "Purchaser"),
SIERRA HEALTH SERVICES, INC. ("Sierra"), and CII FINANCIAL, INC ("CII
Financial").

RECITALS

     WHEREAS, the parties have previously entered into the Stock Purchase
Agreement;

     WHEREAS, Section 7.7 of the Stock Purchase Agreement permits the parties to
amend the agreement of the parties under the Stock Purchase Agreement;

     WHEREAS, Section 6.1(b) of the Stock Purchase Agreement was previously
amended pursuant to Amendment No. 1 to Stock Purchase Agreement, dated as of
December 17, 2003 ("Amendment No. 1"), and Amendment No. 2 to Stock Purchase
Agreement dated as of December 20, 2003 ("Amendment No. 2"), each by and among
the Purchaser, Sierra and CII Financial; and

     WHEREAS, the parties now wish to further amend the agreement of the parties
under the Stock Purchase Agreement, Amendment No. 1 and Amendment No. 2 on the
terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises and the respective
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.1     Definitions. Capitalized terms used, but not defined,
herein shall have the respective meanings ascribed to such terms in the Stock
Purchase Agreement.

ARTICLE II

AMENDMENT OF STOCK PURCHASE AGREEMENT

     Section 2.1     Amendment of Section 6.1 - Termination.

     (a)   Section 6.1 of the Stock Purchase Agreement as amended by Amendment
No. 1 and Amendment No. 2, is hereby further amended by deleting subsection (b)
and substituting the following in place thereof:

        " (b) by either the Purchaser or Sierra, if the claims administrator's
agreement to enter into the Third Party Claims Administration Agreement shall
not have been received on or before January 12, 2004;"

ARTICLE III

MISCELLANEOUS

     Section 3.1     Interpretation. The term "Agreement" as used in the Stock
Purchase Agreement shall be deemed to refer to the Stock Purchase Agreement as
amended hereby.

     Section 3.2     Continuing Effect of Stock Purchase Agreement. This
Amendment shall not constitute an amendment or waiver of any provision of the
Stock Purchase Agreement not expressly referred to herein. The Stock Purchase
Agreement shall remain in full force and effect as amended hereby.

     Section 3.3     Governing Law. This Amendment shall be deemed to be made in
and in all respects shall be interpreted, construed and governed by and in
accordance with the law of the State of Near York without regard to principles
of conflicts of laws that would require application of the law of a jurisdiction
other than the State of New York.

     Section 3.4     Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of as originally executed document.

* * *

IN WITNESS WHEREOF

, the parties hereto have caused this Amendment to be executed in counterpart by
their duly authorized officers, all as of the day and year first above written.



FOLKSAMERICA HOLDING COMPANY, INC.

 

By:                                                            
Name: Donald A. Emeigh, Jr.
Title: Executive Vice President, General
Counsel and Secretary

 

SIERRA HEALTH SERVICES, INC.

 

By:                                                            
Name: Frank Collins
Title: Senior Vice President, Legal and Administration and Secretary

 

CII FINANCIAL, INC.

 

By:                                                            
Name: Frank Collins
Title: Secretary
